UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-3000 Date of fiscal year end: February 28 Date of reporting period: November 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) (showing percentage of total net assets) Value Opportunities Fund Shares or Principal Amount Value COMMON STOCKS - 96.55% Aerospace - 0.21% Alliant Techsystems, Inc. * 200 $ 16,440 Argon ST, Inc. * 500 9,795 26,235 Agriculture - 0.04% Fresh Del Monte Produce, Inc. * 200 5,048 Air Travel - 0.37% SkyWest, Inc. 3,000 45,600 Apparel & Textiles - 1.60% Cintas Corp. 2,300 55,246 Columbia Sportswear Company (a) 1,200 37,860 Jones Apparel Group, Inc. 5,400 27,702 K-Swiss, Inc., Class A 600 7,560 Liz Claiborne, Inc. 4,400 12,540 Mohawk Industries, Inc. * 300 9,222 Oxford Industries, Inc. 1,300 7,800 Steven Madden, Ltd. * 400 6,844 Timberland Company, Class A * 1,600 16,240 Wolverine World Wide, Inc. 800 15,416 196,430 Auto Parts - 0.90% Autoliv, Inc. 2,100 40,089 BorgWarner, Inc. 300 7,098 O'Reilly Automotive, Inc. * 2,100 54,747 TRW Automotive Holdings Corp. * 2,200 7,832 109,766 Auto Services - 1.29% AutoNation, Inc. * (a) 12,600 107,604 Copart, Inc. * 1,900 50,673 158,277 Automobiles - 0.78% Americas Car Mart, Inc. * 1,700 15,878 Asbury Automotive Group, Inc. 500 2,515 Group 1 Automotive, Inc. 2,100 22,029 Penske Auto Group, Inc. 7,200 54,576 94,998 Banking - 12.48% AMCORE Financial, Inc. 13 48 Associated Banc Corp. 6,100 132,553 Astoria Financial Corp. 2,300 42,458 BancFirst Corp. 200 8,782 BancorpSouth, Inc. 2,100 46,704 Bank Mutual Corp. 1,100 11,275 Bank of Hawaii Corp. 1,200 53,532 Bank of the Ozarks, Inc. 100 2,722 BOK Financial Corp. 700 32,473 Capitol Federal Financial 200 8,554 Cathay General Bancorp, Inc. (a) 2,400 49,248 Chemical Financial Corp. 900 22,257 City National Corp. 1,400 61,432 Comerica, Inc. 1,100 24,805 Commerce Bancshares, Inc. 2,272 99,545 Community Bank Systems, Inc. 1,900 43,814 Community Trust Bancorp, Inc. 300 9,795 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Banking (continued) Cullen Frost Bankers, Inc. 400 $ 21,684 Dime Community Bancorp, Inc. 1,500 20,235 First Commonwealth Financial Corp. 1,900 22,819 First Financial Bankshares, Inc. 200 10,450 First Merchants Corp. 500 10,085 First Niagara Financial Group, Inc. 2,300 35,673 FirstMerit Corp. 3,200 70,400 Flushing Financial Corp. 1,300 17,758 Hancock Holding Company 1,000 43,110 Hanmi Financial Corp. 100 235 International Bancshares Corp. 3,940 92,590 Nara Bancorp, Inc. 900 9,774 NBT Bancorp, Inc. 1,000 26,520 Northwest Bancorp, Inc. 900 19,287 Old National Bancorp 2,900 49,822 Oriental Financial Group, Inc. 1,700 10,676 Park National Corp. 600 41,094 Popular, Inc. (a) 1,700 10,625 Provident Financial Services, Inc. 2,000 29,980 S & T Bancorp, Inc. 1,100 37,389 SVB Financial Group * 100 4,005 TCF Financial Corp. (a) 2,200 36,740 Trustmark Corp. 2,800 55,888 United Bankshares, Inc. 800 26,600 Webster Financial Corp. 1,000 15,000 WestAmerica Bancorp (a) 1,100 58,476 Whitney Holding Corp. 2,100 36,813 Wilmington Trust Corp. 2,400 58,056 Wilshire Bancorp, Inc. 800 5,488 1,527,269 Biotechnology - 0.66% Bio-Rad Laboratories, Inc., Class A * 100 7,416 Charles River Laboratories International, Inc. * 400 9,120 Life Technologies Corp. * (a) 1,300 33,930 Techne Corp. 500 31,005 81,471 Building Materials & Construction - 0.15% EMCOR Group, Inc. * 1,200 18,924 Business Services - 4.55% ABM Industries, Inc. 700 11,809 Affiliated Computer Services, Inc., Class A * 1,600 64,720 Black Box Corp. 300 7,344 Convergys Corp. * 4,900 30,821 Core-Mark Holding Company, Inc. * 1,700 34,204 CSG Systems International, Inc. * 1,100 18,524 Deluxe Corp. 2,000 21,040 Ennis Business Forms, Inc. 600 6,102 FactSet Research Systems, Inc. (a) 500 20,000 Global Payments, Inc. 1,600 57,872 Harte-Hanks, Inc. 2,000 11,940 Insight Enterprises, Inc. * 2,700 10,989 Kelly Services, Inc., Class A 2,800 32,620 Manpower, Inc. 2,400 75,552 MPS Group, Inc. * 1,400 9,268 Perot Systems Corp., Class A * 2,000 24,960 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Business Services (continued) Pre-Paid Legal Services, Inc. * 400 $ 16,000 Resources Connection, Inc. * 900 15,579 SAIC, Inc. * 1,100 19,580 SRA International, Inc., Class A * 300 4,506 SYNNEX Corp. * 2,600 27,196 Volt Information Sciences, Inc. * 2,700 16,416 Watson Wyatt Worldwide, Inc., Class A 500 20,160 557,202 Chemicals - 2.26% Ashland, Inc. 1,000 9,550 Cytec Industries, Inc. 300 6,609 Eastman Chemical Company 700 23,030 FMC Corp. 1,400 61,180 Innophos Holdings, Inc. 400 6,592 Lubrizol Corp. 200 7,024 Newmarket Corp. 600 20,088 Olin Corp. 400 6,552 PolyOne Corp. * 3,200 9,056 Sensient Technologies Corp. 200 4,808 Sigma-Aldrich Corp. 2,200 94,842 Stepan Company 600 27,588 276,919 Colleges & Universities - 0.35% Career Education Corp. * 2,300 42,504 Commercial Services - 0.01% CBIZ, Inc. * 100 803 Computers & Business Equipment - 4.04% Avocent Corp. * 1,200 22,572 Benchmark Electronics, Inc. * 1,400 17,752 CACI International, Inc., Class A * 100 4,441 Diebold, Inc. 800 22,400 Ingram Micro, Inc., Class A * 11,200 120,624 Lexmark International, Inc. * 6,100 159,698 Tech Data Corp. * 4,500 78,480 Western Digital Corp. * 5,600 68,320 494,287 Construction Materials - 0.08% Simpson Manufacturing Company, Inc. 400 10,400 Containers & Glass - 1.15% Ball Corp. 1,300 47,385 Bemis Company, Inc. 1,800 48,636 Sealed Air Corp. 1,100 17,413 Sonoco Products Company 1,100 27,610 141,044 Cosmetics & Toiletries - 0.29% Estee Lauder Companies, Inc., Class A 700 19,530 Nu Skin Enterprises, Inc., Class A 1,500 16,140 35,670 Crude Petroleum & Natural Gas - 3.91% Cimarex Energy Company 4,200 119,154 Forest Oil Corp. * 500 8,725 Patterson-UTI Energy, Inc. 11,700 146,133 Plains Exploration & Production Company * 200 4,630 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Crude Petroleum & Natural Gas (continued) St. Mary Land & Exploration Company 1,100 $ 22,121 Swift Energy Company * 1,300 27,781 Unit Corp. * 3,000 86,040 VAALCO Energy, Inc. * 3,100 19,530 W&T Offshore, Inc. 1,500 21,000 Whiting Petroleum Corp. * 600 22,980 478,094 Domestic Oil - 0.98% Berry Petroleum Company, Class A 600 7,026 Comstock Resources, Inc. * 300 12,579 Encore Aquisition Company * 1,000 26,440 Holly Corp. 1,100 20,009 Oil States International, Inc. * 1,500 32,130 Stone Energy Corp. * 1,300 21,606 119,790 Drugs & Health Care - 0.86% Invacare Corp. 2,000 29,560 Landauer, Inc. 200 11,484 Molina Healthcare, Inc. * 1,500 35,535 Perrigo Company 600 20,646 Res-Care, Inc. * 600 7,830 105,055 Educational Services - 0.56% ITT Educational Services, Inc. * 500 45,040 Strayer Education, Inc. 100 23,961 69,001 Electrical Equipment - 0.70% A.O. Smith Corp. 300 9,822 Anixter International, Inc. * 200 5,480 FLIR Systems, Inc. * 1,100 34,122 Hubbell, Inc., Class B 200 5,980 W.H. Brady Company, Class A 300 6,195 Watsco, Inc. 400 15,736 Wesco International, Inc. * 600 8,874 86,209 Electrical Utilities - 1.17% Hawaiian Electric Industries, Inc. 2,800 76,356 MGE Energy, Inc. 300 10,620 Teco Energy, Inc. 2,600 33,800 UIL Holding Corp. 300 8,937 Wisconsin Energy Corp. 300 13,038 142,751 Electronics - 0.58% Arrow Electronics, Inc. * 1,800 24,840 Avnet, Inc. * 600 8,544 Harman International Industries, Inc. 800 12,040 Jabil Circuit, Inc. 3,000 19,740 Rogers Corp. * 200 5,640 70,804 Energy - 0.71% Energen Corp. 1,200 36,960 Headwaters, Inc. * 2,700 15,336 The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Energy (continued) MDU Resources Group, Inc. 1,700 $ 34,561 86,857 Financial Services - 2.47% City Holding Company 900 31,878 Delphi Financial Group, Inc. 1,000 12,100 Encore Capital Group, Inc. * 800 6,688 Federal Agricultural Mortgage Corp., Class C 1,500 6,645 Financial Federal Corp. 400 7,688 Fulton Financial Corp. 5,500 61,160 GATX Corp. 800 22,520 Knight Capital Group, Inc. * 1,800 29,790 SEI Investments Company 2,400 37,104 Student Loan Corp. 300 11,361 Synovus Financial Corp. 5,700 47,424 UMB Financial Corp. 400 19,124 Waddell & Reed Financial, Inc., Class A 700 9,408 302,890 Food & Beverages - 1.82% Chiquita Brands International, Inc. * 1,100 12,265 Dean Foods Company * 2,600 37,856 Flowers Foods, Inc. 1,100 29,458 McCormick & Company, Inc. 1,100 32,747 Nash Finch Company 1,200 53,832 PepsiAmericas, Inc. 300 5,028 Seaboard Corp. 19 17,119 Tyson Foods, Inc., Class A 5,100 34,221 222,526 Furniture & Fixtures - 0.76% American Woodmark Corp. 100 1,643 Ethan Allen Interiors, Inc. 2,000 27,620 Furniture Brands International, Inc. 1,500 4,890 Leggett & Platt, Inc. 4,000 58,400 92,553 Gas & Pipeline Utilities - 0.77% Kinder Morgan Management LLC * 204 8,428 National Fuel Gas Company 600 19,518 ONEOK, Inc. 500 14,670 Piedmont Natural Gas, Inc. 400 13,440 The Laclede Group, Inc. 300 15,804 Vectren Corp. 800 22,528 94,388 Healthcare Products - 1.22% Hanger Orthopedic Group, Inc. * 600 9,630 IDEXX Laboratories, Inc. * 500 15,455 Merit Medical Systems, Inc. * 700 10,157 Owens & Minor, Inc. 1,700 70,601 Patterson Companies, Inc. * 1,900 35,758 STERIS Corp. 300 8,295 149,896 Healthcare Services - 2.84% AMERIGROUP Corp. * 1,500 36,840 Centene Corp. * 1,900 35,150 Covance, Inc. * 700 27,356 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Healthcare Services (continued) Health Net, Inc. * 2,500 $ 22,525 IMS Health, Inc. 1,800 23,670 Kindred Healthcare, Inc. * 1,700 18,241 Lincare Holdings, Inc. * 1,500 35,895 Omnicare, Inc. 4,400 106,084 Pediatrix Medical Group, Inc. * 900 28,008 Weight Watchers International, Inc. 300 8,490 WellCare Health Plans, Inc. * 600 5,376 347,635 Homebuilders - 0.70% M.D.C. Holdings, Inc. 600 18,600 NVR, Inc. * 95 41,254 Toll Brothers, Inc. * 1,300 25,909 85,763 Hotels & Restaurants - 0.49% Brinker International, Inc. 2,300 15,272 CBRL Group, Inc. 1,200 23,196 CEC Entertainment, Inc. * 800 13,768 Papa John's International, Inc. * 400 7,088 Ruby Tuesday, Inc. * 100 115 59,439 Household Appliances - 0.51% Black & Decker Corp. 1,000 42,440 National Presto Industries, Inc. 300 19,683 62,123 Household Products - 0.61% Blyth, Inc. 3,800 31,502 Energizer Holdings, Inc. * 400 17,368 Tupperware Brands Corp. 900 17,703 WD-40 Company 300 8,580 75,153 Industrial Machinery - 0.80% Cognex Corp. 800 10,904 Crane Company 500 7,410 Gardner Denver, Inc. * 1,800 44,550 Lufkin Industries, Inc. 400 19,724 Tredegar Industries, Inc. 1,000 15,720 98,308 Insurance - 19.34% American Financial Group, Inc. 4,500 92,205 American National Insurance Company 100 7,382 American Physicians Capital, Inc. 900 34,515 Arch Capital Group, Ltd. * 2,100 142,359 Aspen Insurance Holdings, Ltd. 2,800 51,604 Axis Capital Holdings, Ltd. 3,600 91,116 Brown & Brown, Inc. 1,400 27,860 CNA Surety Corp. * 1,100 13,321 Donegal Group, Inc. 400 6,288 Endurance Specialty Holdings, Ltd. 1,900 51,148 Erie Indemnity Company, Class A 1,000 37,440 FBL Financial Group, Inc., Class A 600 6,822 First American Corp. 3,000 72,060 FPIC Insurance Group, Inc. * 200 9,268 The accompanying notes are an integral part of the financial statements. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Insurance (continued) Hanover Insurance Group, Inc. 900 $ 36,288 Harleysville Group, Inc. 1,200 45,216 HCC Insurance Holdings, Inc. 6,000 139,860 Horace Mann Educators Corp. 2,600 22,152 Infinity Property & Casualty Corp. 300 13,767 IPC Holdings, Ltd. 700 19,600 Kansas City Life Insurance Company 200 9,158 Markel Corp. * 100 30,800 Max Re Capital, Ltd. 900 10,404 Mercury General Corp. 1,600 72,784 Montpelier Re Holdings, Ltd. 1,400 19,278 National Western Life Insurance Company, Class A 200 32,198 Nationwide Financial Services, Inc., Class A 1,300 66,040 Navigators Group, Inc. * 600 32,580 Odyssey Re Holdings Corp. 200 8,998 Old Republic International Corp. 6,100 62,586 PartnerRe, Ltd. 1,100 76,956 Philadelphia Consolidated Holding Corp. * 3,500 215,075 Platinum Underwriters Holdings, Ltd. 1,000 30,730 PMI Group, Inc. 100 167 Presidential Life Corp. 500 5,380 ProAssurance Corp. * 200 10,918 Protective Life Corp. 2,500 23,300 Reinsurance Group of America, Inc. 1,800 73,080 RenaissanceRe Holdings, Ltd. 800 37,704 RLI Corp. 1,300 75,816 Safety Insurance Group, Inc. 1,600 56,128 Selective Insurance Group, Inc. 2,800 64,288 Stancorp Financial Group, Inc. 2,100 69,951 State Auto Financial Corp. 800 17,184 Stewart Information Services Corp. 800 9,360 Transatlantic Holdings, Inc. 2,600 103,064 United Fire & Casualty Company 300 6,417 Unitrin, Inc. 1,200 22,968 W.R. Berkley Corp. 4,600 130,778 Zenith National Insurance Corp. 2,200 72,578 2,366,939 International Oil - 0.01% Callon Petroleum Company * 600 1,470 Internet Incubators - 0.07% ModusLink Global Solutions, Inc. * 1,900 8,436 Internet Retail - 0.25% IAC/InterActiveCorp * 700 10,353 PetMed Express, Inc. * 1,100 19,723 30,076 Internet Software - 0.06% RealNetworks, Inc. * 2,000 7,600 Leisure Time - 0.16% Polaris Industries, Inc. 700 19,110 Life Sciences - 0.27% Waters Corp. * 800 32,984 Manufacturing - 1.30% Carlisle Companies, Inc. 300 6,369 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Manufacturing (continued) Ceradyne, Inc. * 1,600 $ 42,016 Mettler-Toledo International, Inc. * 200 16,450 Pentair, Inc. 400 9,944 Snap-on, Inc. 700 25,235 SPX Corp. 570 21,272 Stanley Works 1,200 38,148 159,434 Medical-Hospitals - 0.99% LifePoint Hospitals, Inc. * 3,100 62,186 RehabCare Group, Inc. * 100 1,455 Tenet Healthcare Corp. * 4,000 4,840 Universal Health Services, Inc., Class B 1,100 40,865 VCA Antech, Inc. * 600 11,430 120,776 Metal & Metal Products - 1.19% Commercial Metals Company 2,200 26,356 Lawson Products, Inc. 300 6,849 Mueller Industries, Inc. 1,500 34,950 Reliance Steel & Aluminum Company 3,400 70,108 Timken Company 500 7,255 145,518 Mining - 0.23% Compass Minerals International, Inc. 500 27,995 Mobile Homes - 0.24% Thor Industries, Inc. 1,900 29,716 Office Furnishings & Supplies - 0.40% HNI Corp. 1,200 16,020 Office Depot, Inc. * 300 591 United Stationers, Inc. * 1,000 31,810 48,421 Petroleum Services - 1.27% Grey Wolf, Inc. * 3,000 16,440 Helmerich & Payne, Inc. 1,700 43,112 Hornbeck Offshore Services, Inc. * 200 3,376 Petroleum Development Corp. * 200 3,840 Pioneer Drilling Company * 2,400 17,616 Tidewater, Inc. 700 27,636 World Fuel Services Corp. 1,200 43,560 155,580 Pharmaceuticals - 2.42% Endo Pharmaceutical Holdings, Inc. * 3,800 83,562 King Pharmaceuticals, Inc. * 18,100 173,941 Mylan, Inc. * (a) 2,500 23,525 Valeant Pharmaceuticals International * 800 15,584 296,612 Publishing - 0.51% Gannett Company, Inc. (a) 3,600 31,356 Meredith Corp. 800 12,912 The New York Times Company, Class A (a) 2,400 18,096 62,364 Real Estate - 2.00% Annaly Capital Management, Inc., REIT 6,700 96,279 The accompanying notes are an integral part of the financial statements. 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Real Estate (continued) Anthracite Capital, Inc., REIT 200 $ 604 Anworth Mortgage Asset Corp., REIT 1,400 8,862 Entertainment Properties Trust, REIT 200 4,906 Health Care, Inc., REIT 700 26,600 Home Properties, Inc., REIT 400 15,600 Inland Real Estate Corp., REIT 1,300 14,521 Liberty Property Trust, REIT 1,000 19,120 LTC Properties, Inc., REIT 1,200 23,376 Mack-California Realty Corp., REIT 300 5,691 MFA Mortgage Investments, Inc., REIT 200 1,238 Nationwide Health Properties, Inc., REIT 200 4,526 PS Business Parks, Inc., REIT 200 9,532 UDR, Inc., REIT 900 13,617 244,472 Retail Grocery - 0.68% Ingles Markets, Inc. 1,900 25,631 Ruddick Corp. 1,000 27,360 SUPERVALU, Inc. 900 10,719 United Natural Foods, Inc. * 500 9,005 Winn-Dixie Stores, Inc. * 700 10,465 83,180 Retail Trade - 7.19% Aaron Rents, Inc., Class B 900 23,787 Advance Auto Parts, Inc. 3,000 91,080 Aeropostale, Inc. * 900 13,608 American Eagle Outfitters, Inc. 5,100 48,960 AnnTaylor Stores Corp. * 500 2,245 BJ's Wholesale Club, Inc. * 2,900 103,762 Casey's General Stores, Inc. 300 8,895 Dollar Tree, Inc. * 1,800 76,248 Family Dollar Stores, Inc. 4,000 111,120 Foot Locker, Inc. 4,800 32,304 Fred's, Inc., Class A 900 10,350 MSC Industrial Direct Company, Inc., Class A 500 17,305 NBTY, Inc. * 3,000 43,710 Pantry, Inc. * 1,500 29,010 RadioShack Corp. 3,800 37,430 Regis Corp. 2,500 27,475 Rent-A-Center, Inc. * 4,900 80,409 Ross Stores, Inc. 1,700 45,050 Sonic Automotive, Inc. 3,800 12,236 The Dress Barn, Inc. * 600 4,698 The Men's Wearhouse, Inc. 1,500 15,960 Tractor Supply Company * 500 19,190 Urban Outfitters, Inc. * 800 14,536 Williams-Sonoma, Inc. 1,100 7,711 Zale Corp. * 500 2,965 880,044 Sanitary Services - 0.09% Insituform Technologies, Inc., Class A * 700 11,347 Semiconductors - 0.87% Actel Corp. * 700 6,482 Cabot Microelectronics Corp. * 100 2,477 MKS Instruments, Inc. * 900 12,879 QLogic Corp. * 6,700 71,154 Value Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Semiconductors (continued) Silicon Image, Inc. * 3,600 $ 13,608 106,600 Software - 0.47% ManTech International Corp. * 200 10,884 Sybase, Inc. * 1,900 46,816 57,700 Steel - 0.39% Olympic Steel, Inc. 100 1,750 Schnitzer Steel Industries, Inc. 1,200 32,400 Worthington Industries, Inc. 1,000 13,280 47,430 Telecommunications Equipment & Services - 0.33% ADTRAN, Inc. 600 8,520 J2 Global Communications, Inc. * 1,300 25,376 Plantronics, Inc. 500 6,355 40,251 Telephone - 0.37% CenturyTel, Inc. 1,700 45,152 Toys, Amusements & Sporting Goods - 0.45% Hasbro, Inc. 1,400 37,520 Jakks Pacific, Inc. * 500 8,950 Marvel Entertainment, Inc. * 300 8,835 55,305 Transportation - 0.39% Con-way, Inc. 600 16,782 Overseas Shipholding Group, Inc. 600 22,236 Pacer International, Inc. 900 8,721 47,739 Trucking & Freight - 0.94% Arkansas Best Corp. 800 21,240 Hub Group, Inc., Class A * 500 13,350 Ryder Systems, Inc. 1,600 57,456 Werner Enterprises, Inc. 1,300 22,594 114,640 TOTAL COMMON STOCKS (Cost $17,040,151) $ 11,818,973 SHORT TERM INVESTMENTS - 3.05% John Hancock Cash Investment Trust, 1.6231% (c)(f) $ 373,730 $ 373,730 TOTAL SHORT TERM INVESTMENTS (Cost $373,730) $ 373,730 The accompanying notes are an integral part of the financial statements. 5 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Value Opportunities Fund (continued) Key to Security Abbreviations and Legend REIT - Real Estate Investment Trust Shares or Principal Amount Value REPURCHASE AGREEMENTS - 3.27% Repurchase Agreement with State Street Corp. dated 11/28/2008 at 0.05% to be repurchased at $400,002 on 12/1/2008, collateralized by $415,000 Federal National Mortgage Association, 5.50% due 07/14/2028 (valued at $410,850, including interest) $ 400,000 $ 400,000 TOTAL REPURCHASE AGREEMENTS (Cost $400,000) $ 400,000 Total Investments (Value Opportunities Fund) (Cost $17,813,881) - 102.87% $ Liabilities in Excess of Other Assets - (2.87)% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (f) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC, and represents investment of securities lending collateral. The rate shown is the seven-day effective yield at period end. The accompanying notes are an integral part of the financial statements. 6 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $12,192,703 ($11,858) Level 2  Other Significant Observable Inputs 400,000 - Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Federal Income Tax Cost At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $17,829,163. Net unrealized depreciation aggregated $5,236,460, of which $347,901 related to appreciated investment securities and $5,584,361 related to depreciated investment securities. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintain the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The Fund had the following financial futures contracts open on November 30, 2008: OPEN NUMBER OF EXPIRATION NOTIONAL UNREALIZED CONTRACTS CONTRACTS POSITION DATE VALUE DEPRECIATION Russell 2000 Mini Index Futures 2 Long Dec 2008 $94,540 $5,674 S&P Mid 400 E-Mini Index Futures 4 Long Dec 2008 $205,600 $6,184 Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) (showing percentage of total net assets) U.S. Core Fund Shares or Principal Amount Value COMMON STOCKS - 93.46% Aerospace - 1.30% General Dynamics Corp. 2,400 $ 124,008 Lockheed Martin Corp. 90 6,940 Raytheon Company 400 19,520 Rockwell Collins, Inc. 200 6,816 United Technologies Corp. 700 33,971 191,255 Agriculture - 0.91% Archer-Daniels-Midland Company 1,200 32,856 Monsanto Company 1,270 100,584 133,440 Aluminum - 0.09% Alcoa, Inc. 1,200 12,912 Apparel & Textiles - 0.29% Coach, Inc. * 2,100 37,590 NIKE, Inc., Class B 100 5,325 42,915 Auto Parts - 0.17% AutoZone, Inc. * 200 21,844 Johnson Controls, Inc. 200 3,532 25,376 Auto Services - 0.10% AutoNation, Inc. * 800 6,832 Copart, Inc. * 300 8,001 14,833 Automobiles - 0.08% PACCAR, Inc. 400 11,148 Banking - 1.30% Bank of America Corp. 4,400 71,500 BB&T Corp. 1,200 35,964 Comerica, Inc. 200 4,510 Hudson City Bancorp, Inc. 2,000 33,420 U.S. Bancorp 1,700 45,866 191,260 Biotechnology - 1.87% Amgen, Inc. * 3,700 205,498 Biogen Idec, Inc. * 700 29,617 Genentech, Inc. * 200 15,320 Genzyme Corp. * 200 12,804 Illumina, Inc. * 200 4,402 Life Technologies Corp. * 300 7,830 275,471 Broadcasting - 0.18% CBS Corp., Class B 2,900 19,314 News Corp., Class A 900 7,110 26,424 Building Materials & Construction - 0.01% Masco Corp. 200 1,916 Business Services - 0.68% Affiliated Computer Services, Inc., Class A * 600 24,270 Fiserv, Inc. * 600 20,484 Fluor Corp. 400 18,216 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Business Services (continued) H & R Block, Inc. 500 $ 9,565 Jacobs Engineering Group, Inc. * 300 13,431 Moody's Corp. 400 8,684 Total Systems Services, Inc. 400 5,708 100,358 Cable & Television - 0.29% Comcast Corp., Class A 1,600 27,744 DIRECTV Group, Inc. * 400 8,804 DISH Network Corp. * 600 6,648 43,196 Chemicals - 0.31% Air Products & Chemicals, Inc. 100 4,776 Dow Chemical Company 400 7,420 FMC Corp. 100 4,370 Praxair, Inc. 200 11,810 Sigma-Aldrich Corp. 400 17,244 45,620 Computer Services - 0.06% NetApp, Inc. * 700 9,450 Co mputers & Business Equipment - 2.88% Apple, Inc. * 430 39,848 Cisco Systems, Inc. * 14,500 239,830 Dell, Inc. * 2,400 26,808 Hewlett-Packard Company 500 17,640 International Business Machines Corp. 1,100 89,760 Western Digital Corp. * 800 9,760 423,646 Construction & Mining Equipment - 0.02% Joy Global, Inc. 100 2,329 Containers & Glass - 0.03% Owens-Illinois, Inc. * 200 4,044 Cosmetics & Toiletries - 4.18% Avon Products, Inc. 400 8,440 Colgate-Palmolive Company 1,900 123,633 Estee Lauder Companies, Inc., Class A 500 13,950 Kimberly-Clark Corp. 1,000 57,790 Procter & Gamble Company 6,400 411,840 615,653 Crude Petroleum & Natural Gas - 4.45% Apache Corp. 1,190 91,987 Cabot Oil & Gas Corp. 400 11,988 Chesapeake Energy Corp. 1,700 29,206 Cimarex Energy Company 200 5,674 Devon Energy Corp. 1,100 79,574 EOG Resources, Inc. 780 66,316 Hess Corp. 830 44,853 Newfield Exploration Company * 300 6,774 Noble Energy, Inc. 400 20,912 Occidental Petroleum Corp. 3,800 205,732 Patterson-UTI Energy, Inc. 400 4,996 Pioneer Natural Resources Company 200 4,016 Plains Exploration & Production Company * 200 4,630 Southwestern Energy Company * 1,300 44,681 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Crude Petroleum & Natural Gas (continued) Sunoco, Inc. 200 $ 7,948 Whiting Petroleum Corp. * 100 3,830 XTO Energy, Inc. 600 22,944 656,061 Domestic Oil - 0.08% Denbury Resources, Inc. * 400 3,812 Range Resources Corp. 200 8,294 12,106 Drugs & Health Care - 1.24% Perrigo Company 300 10,323 Wyeth 4,800 172,848 183,171 Educational Services - 0.11% Apollo Group, Inc., Class A * 100 7,684 ITT Educational Services, Inc. * 100 9,008 16,692 Electrical Equipment - 0.21% Emerson Electric Company 600 21,534 FLIR Systems, Inc. * 300 9,306 30,840 Electrical Utilities - 0.27% Exelon Corp. 100 5,621 FirstEnergy Corp. 400 23,432 The Southern Company 300 10,896 39,949 Electronics - 0.18% L-3 Communications Holdings, Inc. 400 26,868 Financial Services - 1.61% BlackRock, Inc. 200 25,142 Capital One Financial Corp. 300 10,323 Charles Schwab Corp. 500 9,165 Citigroup, Inc. 5,200 43,108 Federal Home Loan Mortgage Corp. 900 1,062 Goldman Sachs Group, Inc. 110 8,689 JPMorgan Chase & Company 300 9,498 Leucadia National Corp. 400 7,820 MasterCard, Inc., Class A 310 45,043 Morgan Stanley 300 4,425 State Street Corp. 200 8,422 Wells Fargo & Company 1,100 31,779 Western Union Company 2,500 33,175 237,651 Food & Beverages - 5.94% Campbell Soup Company 300 9,615 General Mills, Inc. 900 56,853 H.J. Heinz Company 400 15,536 Kellogg Company 200 8,686 PepsiCo, Inc. 6,400 362,880 The Coca-Cola Company 9,000 421,830 875,400 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Gas & Pipeline Utilities - 0.17% Spectra Energy Corp. 500 $ 8,130 Transocean, Inc. * 249 16,653 24,783 Gold - 0.50% Barrick Gold Corp. 2,500 73,650 Healthcare Products - 6.39% Baxter International, Inc. 200 10,580 Becton, Dickinson & Company 200 12,706 C.R. Bard, Inc. 200 16,406 Covidien, Ltd. 200 7,370 Intuitive Surgical, Inc. * 60 7,952 Johnson & Johnson 11,300 661,954 Medtronic, Inc. 1,900 57,988 Patterson Companies, Inc. * 200 3,764 Stryker Corp. 500 19,460 Varian Medical Systems, Inc. * 400 16,144 Zimmer Holdings, Inc. * 3,400 126,888 941,212 Healthcare Services - 5.03% Cardinal Health, Inc. 1,100 35,772 Covance, Inc. * 100 3,908 Coventry Health Care, Inc. * 1,600 19,952 Express Scripts, Inc. * 1,200 69,012 McKesson Corp. 2,500 87,350 Medco Health Solutions, Inc. * 100 4,200 Quest Diagnostics, Inc. 100 4,657 UnitedHealth Group, Inc. 18,666 392,173 WellPoint, Inc. * 3,500 124,600 741,624 Hotels & Restaurants - 0.28% McDonald's Corp. 700 41,125 Household Products - 0.03% Energizer Holdings, Inc. * 100 4,342 Industrial Machinery - 0.41% Cameron International Corp. * 300 6,330 Deere & Company 900 31,329 Flowserve Corp. 100 5,033 FMC Technologies, Inc. * 200 5,494 Parker-Hannifin Corp. 300 12,324 60,510 Industrials - 0.08% Fastenal Company 300 11,553 Insurance - 3.04% AFLAC, Inc. 900 41,670 Allstate Corp. 2,600 66,144 Assurant, Inc. 200 4,354 Chubb Corp. 2,500 128,400 First American Corp. 200 4,804 Hartford Financial Services Group, Inc. 400 3,380 Marsh & McLennan Companies, Inc. 900 22,950 MetLife, Inc. 200 5,752 Progressive Corp. 1,800 27,036 The Travelers Companies, Inc. 2,600 113,490 The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Insurance (continued) Torchmark Corp. 300 $ 10,845 Transatlantic Holdings, Inc. 200 7,928 W.R. Berkley Corp. 400 11,372 448,125 International Oil - 13.25% Anadarko Petroleum Corp. 1,100 45,155 Chevron Corp. 8,400 663,684 ConocoPhillips 5,200 273,104 Exxon Mobil Corp. 11,400 913,710 Murphy Oil Corp. 500 22,025 Nabors Industries, Ltd. * 1,100 15,950 Noble Corp. 200 5,358 Weatherford International, Ltd. * 1,000 12,770 1,951,756 Internet Content - 0.78% Google, Inc., Class A * 390 114,254 Internet Retail - 0.42% eBay, Inc. * 4,100 53,833 Liberty Media Holding Corp.-Interactive A * 3,300 8,679 62,512 Internet Software - 0.09% Salesforce.com, Inc. * 200 5,724 Symantec Corp. * 600 7,218 12,942 Manufacturing - 0.97% 3M Company 1,000 66,930 Danaher Corp. 700 38,948 SPX Corp. 100 3,732 Tyco International, Ltd. 1,600 33,440 143,050 Office Furnishings & Supplies - 0.03% Office Depot, Inc. * 2,300 4,531 Paper - 0.12% Domtar Corp. * 12,577 17,608 Petroleum Services - 0.59% Baker Hughes, Inc. 200 6,966 BJ Services Company 800 9,592 Diamond Offshore Drilling, Inc. 90 6,642 ENSCO International, Inc. 200 6,482 Halliburton Company 1,300 22,880 Helmerich & Payne, Inc. 200 5,072 Valero Energy Corp. 1,600 29,360 86,994 Pharmaceuticals - 8.76% Abbott Laboratories 2,100 110,019 AmerisourceBergen Corp. 900 28,215 Celgene Corp. * 200 10,420 Eli Lilly & Company 3,900 133,185 Forest Laboratories, Inc. * 3,700 89,466 Gilead Sciences, Inc. * 4,600 206,034 Merck & Company, Inc. 3,500 93,520 PDL BioPharma, Inc. * 3,600 34,488 U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Pharmaceuticals (continued) Pfizer, Inc. 35,600 $ 584,908 1,290,255 Publishing - 0.07% Gannett Company, Inc. (a) 1,200 10,452 Railroads & Equipment - 1.30% Burlington Northern Santa Fe Corp. 940 72,013 CSX Corp. 1,200 44,688 Norfolk Southern Corp. 700 34,629 Union Pacific Corp. 800 40,032 191,362 Retail Grocery - 0.10% SUPERVALU, Inc. 300 3,573 The Kroger Company 400 11,064 14,637 Retail Trade - 9.59% Abercrombie & Fitch Company, Class A 400 7,732 Advance Auto Parts, Inc. 200 6,072 American Eagle Outfitters, Inc. 250 2,400 Bed Bath & Beyond, Inc. * 1,200 24,348 Best Buy Company, Inc. 500 10,355 Costco Wholesale Corp. 600 30,882 Dollar Tree, Inc. * 300 12,708 Family Dollar Stores, Inc. 200 5,556 GameStop Corp., Class A * 200 4,370 Home Depot, Inc. 11,100 256,521 Kohl's Corp. * 700 22,862 Lowe's Companies, Inc. 5,200 107,432 Ross Stores, Inc. 300 7,950 Staples, Inc. 2,400 41,664 Target Corp. 1,300 43,888 The Gap, Inc. 700 9,114 The TJX Companies, Inc. 1,000 22,820 Urban Outfitters, Inc. * 800 14,536 Walgreen Company 6,500 160,810 Wal-Mart Stores, Inc. 11,100 620,268 1,412,288 Sanitary Services - 0.08% Stericycle, Inc. * 200 11,460 Semiconductors - 0.07% Xilinx, Inc. 600 9,816 Software - 5.83% BMC Software, Inc. * 300 7,488 Citrix Systems, Inc. * 400 10,664 Microsoft Corp. 28,200 570,204 Oracle Corp. * 15,600 251,004 VeriFone Holdings, Inc. * 4,900 20,139 859,499 Steel - 0.32% Nucor Corp. 1,300 46,384 Telecommunications Equipment & Services - 2.89% QUALCOMM, Inc. 12,700 426,339 The accompanying notes are an integral part of the financial statements. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) U.S. Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Telephone - 0.82% AT&T, Inc. 2,175 $ 62,118 Verizon Communications, Inc. 1,800 58,770 120,888 Tobacco - 1.88% Altria Group, Inc. 7,100 114,168 P hilip Morris International, Inc. 3,200 134,912 UST, Inc. 400 27,500 276,580 Toys, Amusements & Sporting Goods - 0.07% Hasbro, Inc. 400 10,720 Transportation - 0.38% C.H. Robinson Worldwide, Inc. 1,100 56,188 Trucking & Freight - 0.28% Ryder Systems, Inc. 200 7,182 United Parcel Service, Inc., Class B 600 34,560 41,742 TOTAL COMMON STOCKS (Cost $18,343,231) $ 13,769,165 SHORT TERM INVESTMENTS - 0.06% John Hancock Cash Investment Trust, 1.6231% (c)(f) $ 8,500 $ 8,500 TOTAL SHORT TERM INVESTMENTS (Cost $8,500) $ 8,500 REPURCHASE AGREEMENTS - 5.82% Repurchase Agreement with State St reet Corp. dated 11/28/2008 at 0.05% to be repurchased at $857,004 on 12/1/2008, collateralized by $885,000 Federal National Mortgage Association, 5.50% due 07/14/2028 (valued at $876,150, including interest) $ 857,000 $ 857,000 TOTAL REPURCHASE AGREEMENTS (Cost $857,000) $ 857,000 Total Investments (U.S. Core Fund) (Cost $19,208,731) - 99.34% $ Other Assets in Excess of Liabilities - 0.66% T OTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (f) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC, and represents investment of securities lending collateral. The rate shown is the seven-day effective yield at period end. The accompanying notes are an integral part of the financial statements. 4 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $13,777,665 ($62,087) Level 2  Other Significant Observable Inputs 857,000 - Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Federal income tax cost At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $19,278,187. Net unrealized depreciation aggregated $4,643,522, of which $212,593 related to appreciated investment securities and $4,856,115 related to depreciated investment securities. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintain the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The Fund had the following open futures contracts at November 30, 2008: NUMBER OF UNREALIZED OPEN CONTRACTS CONTRACTS POSITION EXPIRATION DEPRECIATION S&P 500 Index 16 Long Dec 2008 ($62,087) Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) (showing percentage of total net assets) International Core Fund Shares or Principal Amount Value COMMON STOCKS - 96.42% Australia - 2.17% Australia and New Zealand Banking Group, Ltd. 177,282 $ 1,736,560 Bluescope Steel, Ltd. 231,483 610,332 CSL, Ltd. 34,319 787,124 Foster's Group, Ltd. 303,537 1,097,078 Incitec Pivot, Ltd. 147,989 259,593 Macquarie Infrastructure Group 565,329 654,056 Mirvac Group, Ltd. 750,001 685,947 Origin Energy, Ltd. 121,786 1,283,744 Stockland Company, Ltd. 657,314 1,932,993 Suncorp-Metway, Ltd. 199,309 1,036,767 TABCORP Holdings, Ltd. 200,677 928,526 Telstra Corp., Ltd. 480,934 1,286,102 Woodside Petroleum, Ltd. 131,012 3,116,492 Woolworths, Ltd. 42,027 743,220 16,158,534 Austria - 0.06% OMV AG 18,806 476,680 Belgium - 0.67% Belgacom SA 32,201 1,167,241 Colruyt SA 6,615 1,428,247 Dexia SA (a) 175,027 766,406 Fortis Group SA 276,099 262,469 KBC Bancassurance Holding NV 10,587 322,034 Mobistar SA * 5,306 364,005 Solvay SA 9,791 701,243 5,011,645 Canada - 3.06% Agrium, Inc. 34,000 1,069,182 Bank of Montreal 98,000 3,002,742 Bank of Nova Scotia Halifax 52,900 1,578,213 BCE, Inc. 22,088 444,360 Canadian Imperial Bank of Commerce 13,300 534,917 Canadian National Railway Company 29,700 1,079,325 Canadian Natural Resources, Ltd. 35,437 1,485,828 Canadian Pacific Railway, Ltd. 30,900 1,014,054 IGM Financial, Inc. 31,500 838,171 Magna International, Inc. 27,100 781,184 National Bank of Canada 73,165 2,433,524 Penn West Energy Trust 32,500 507,862 Petro-Canada 59,900 1,629,114 Potash Corp. of Saskatchewan, Inc. 53,100 3,433,817 Royal Bank of Canada 40,300 1,403,124 Sun Life Financial, Inc. 68,800 1,533,882 22,769,299 Denmark - 0.71% Novo Nordisk AS 67,101 3,445,329 Vestas Wind Systems AS * 40,550 1,838,263 5,283,592 Finland - 1.29% Fortum Corp. Oyj 54,117 1,087,616 Kone Corp. Oyj 14,671 291,253 Neste Oil Oyj (a) 71,913 1,013,559 Nokia AB Oyj 225,141 3,189,927 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Finland (continued) Nokian Renkaat Oyj 13,114 $ 154,021 Outokumpu Oyj 56,829 573,590 Rautaruukki Oyj * 24,529 375,075 Sampo Oyj, A Shares 141,430 2,632,539 TietoEnator Oyj 28,582 298,587 9,616,167 France - 11.31% Air France KLM 35,593 464,380 Air Liquide 26,094 2,225,432 Alstom 24,730 1,325,355 BNP Paribas SA 112,088 6,211,382 Cap Gemini SA 25,507 822,521 Carrefour SA 14,978 567,559 Casino Guich-Perrachon SA 30,081 1,841,862 Compagnie de Saint-Gobain SA 16,707 671,979 Dassault Systemes SA (a) 18,782 729,443 Eramet 1,295 241,946 Essilor International SA 35,630 1,430,034 France Telecom SA 139,024 3,576,418 GDF Suez 168,633 6,766,968 Gemalto NV * 29,825 705,329 Hermes International SA (a) 26,202 3,310,908 L'Oreal SA 18,943 1,535,192 Pernod-Ricard SA 6,593 388,808 PSA Peugeot Citroen SA 32,701 594,918 Renault Regie Nationale SA 32,702 723,369 Sanofi-Aventis SA 349,359 19,313,353 Societe Generale 70,957 3,041,867 STMicroelectronics NV (a) 121,509 801,738 Technip SA 16,621 508,730 Total SA 446,836 23,475,736 UbiSoft Entertainment SA * 30,396 702,787 Unibail-Rodamco, REIT 7,583 1,018,994 Vallourec SA 11,707 1,249,820 84,246,828 Germany - 5.34% Adidas-Salomon AG 48,384 1,503,601 Aixtron AG 66,535 310,235 Allianz SE 7,174 594,361 Altana AG 49,898 827,310 BASF SE 31,705 1,011,058 Bayerische Motoren Werke (BMW) AG 56,824 1,420,434 Beiersdorf AG 16,967 937,711 Bilfinger Berger AG 13,798 563,426 Demag Cranes AG 24,542 515,103 Deutsche Boerse AG 14,906 1,064,698 Deutsche Post AG 80,438 1,153,798 Deutsche Telekom AG 152,201 2,105,813 E.ON AG 107,448 3,758,193 Fresenius Medical Care AG 33,457 1,457,143 Fresenius SE 7,239 401,088 Gildemeister AG 38,107 287,585 Hannover Rueckversicherung AG 37,203 852,213 Heidelberger Druckmaschinen AG (a) 37,033 209,374 Henkel AG & Company KGaA 17,909 505,125 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Germany (continued) K&S AG 66,290 $ 2,969,647 Kloeckner & Company SE 32,668 400,935 Linde AG 17,920 1,307,529 Metro AG 16,169 495,079 Muenchener Rueckversicherungs- Gesellschaft AG 6,302 856,395 Norddeutsche Affinerie AG 52,300 1,798,059 Puma AG 4,742 807,371 Q-Cells AG * (a) 22,582 753,124 RWE AG 17,141 1,439,066 Salzgitter AG 27,016 1,865,156 SAP AG 161,490 5,506,842 SGL Carbon AG * 39,720 1,031,489 Suedzucker AG 44,221 557,895 Thyssen Krupp AG 27,622 560,096 39,826,952 Greece - 0.36% Alpha Bank A.E. 23,975 245,127 Coca-Cola Hellenic Bottling Company SA 29,107 451,151 Marfin Financial Group SA Holdings * 123,206 460,340 OPAP SA 60,324 1,494,014 2,650,632 Hong Kong - 2.63% CLP Holdings, Ltd. 1,061,199 7,554,534 Esprit Holdings, Ltd. 199,100 944,268 Hang Seng Bank, Ltd. 166,900 2,142,134 Hong Kong & China Gas Company, Ltd. 841,300 1,507,658 Hong Kong Electric Holdings, Ltd. 863,854 4,871,184 Hutchison Whampoa, Ltd. 93,000 470,119 Noble Group, Ltd. 551,633 365,472 Sun Hung Kai Properties, Ltd. 144,000 1,149,333 Yue Yuen Industrial Holdings, Ltd. 319,218 581,568 19,586,270 Ireland - 0.41% CRH PLC 110,125 2,410,966 Kerry Group PLC 30,477 635,964 3,046,930 Italy - 3.36% Banco Popolare Societa Cooperativa 46,371 425,360 Enel SpA 127,598 798,073 Eni SpA 724,715 16,449,245 Italcementi SpA, RNC 33,795 198,417 Luxottica Group SpA 41,260 767,258 Mediaset SpA 244,572 1,324,205 Prysmian SpA 23,523 261,883 Snam Rete Gas SpA 234,558 1,228,102 Telecom Italia SpA - RSP 1,130,918 969,027 Telecom Italia SpA 861,334 1,173,128 Terna SpA 300,907 893,756 UniCredito Italiano SpA 251,930 576,019 25,064,473 Japan - 27.16% Acom Company, Ltd. 470 18,621 Aisin Seiki Company 28,400 376,934 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Alps Electric Company, Ltd. 64,146 $ 285,549 Asahi Breweries, Ltd. 106,100 1,856,798 Asahi Kasei Corp. 224,000 951,009 Astellas Pharmaceuticals, Inc. 93,500 3,826,828 Bridgestone Corp. 43,200 726,399 Canon, Inc. 112,100 3,382,701 Capcom Company, Ltd. 31,200 633,530 Chubu Electric Power Company, Inc. 20,900 575,902 Circle K Sunkus Company, Ltd. 13,400 252,200 Cosmo Oil Company, Ltd. 373,000 925,450 Culture Convenience Club Company, Ltd. 33,800 299,484 CyberAgent, Inc. 896 552,809 Dai Nippon Printing Company, Ltd. 49,000 517,670 Daiei, Inc. * 98,000 447,924 Daiichi Sankyo Company, Ltd. 143,153 2,935,124 Dena Company, Ltd. 217 536,794 Denso Corp. 38,000 631,132 Eisai Company, Ltd. 61,080 2,076,130 Electric Power Development Company, Ltd. 12,300 429,223 FamilyMart Company, Ltd. 41,000 1,671,679 Fanuc, Ltd. 37,900 2,340,307 Fast Retailing Company, Ltd. 44,900 5,147,001 Fuji Heavy Industries, Ltd. 366,116 1,107,794 Fujikura, Ltd. 122,000 362,246 Fujitsu, Ltd. 126,000 546,790 Furukawa Electric Company, Ltd. 125,000 481,876 GS Yuasa Corp. 347,000 1,345,247 Hanwa Company, Ltd. 213,000 607,052 Haseko Corp. 969,000 825,121 Hirose Electric Company, Ltd. 12,000 1,088,987 Hitachi, Ltd. 496,000 2,305,480 Hokkaido Electric Power Company, Inc. 77,699 1,818,907 Honda Motor Company, Ltd. 540,812 12,109,667 Hoya Corp. 107,600 1,548,020 Inpex Holdings, Inc. 288 1,845,277 Japan Real Estate Investment Corp., REIT 43 381,285 JFE Holdings, Inc. 79,500 1,934,871 JGC Corp. 73,000 848,034 Kakaku.com, Inc. 81 283,973 Kao Corp. 219,050 6,275,721 Kawasaki Kisen Kaisha, Ltd. 310,000 1,248,876 Kenedix, Inc. 1,013 213,072 Keyence Corp. 13,300 2,210,510 Kirin Brewery Company, Ltd. 71,000 864,769 Konami Corp. 45,523 1,028,069 Kyocera Corp. 10,200 637,579 Kyushu Electric Power Company, Inc. 52,680 1,247,952 Lawson, Inc. 28,600 1,431,579 LeoPalace21 Corp. 27,900 263,019 Marubeni Corp. 220,824 774,853 Matsui Securities Company, Ltd. 120,700 808,835 Matsushita Electric Industrial Company, Ltd. 272,000 3,302,864 Mazda Motor Corp. 547,000 945,159 Mitsubishi Chemical Holdings Corp., ADR 92,000 385,137 Mitsubishi Corp. 192,395 2,393,283 Mitsubishi Heavy Industries, Ltd. 428,000 1,744,728 The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Mitsui Mining & Smelting Company, Ltd. 533,000 $ 1,029,667 Mitsui O.S.K. Lines, Ltd. 133,000 708,179 Murata Manufacturing Company, Ltd. 39,200 1,353,211 NEC Corp. 122,000 342,986 NICHIREI Corp. 55,000 230,042 Nidec Corp. 8,200 410,109 Nikon Corp. 59,000 667,623 Nintendo Company, Ltd. 10,900 3,388,675 Nippon Denko Company, Ltd. 125,000 545,534 Nippon Electric Glass Company, Ltd. 55,000 314,799 Nippon Meat Packers, Inc. 90,000 1,128,793 Nippon Mining Holdings, Inc. 564,000 1,668,083 Nippon Oil Corp. 711,000 2,678,082 Nippon Paper Group, Inc. 150 500,353 Nippon Telegraph & Telephone Corp. 1,594 7,019,419 Nippon Yakin Kogyo Company, Ltd. 123,000 283,063 Nippon Yusen Kabushiki Kaisha 440,000 2,394,157 Nissan Motor Company, Ltd. 1,105,200 3,724,141 Nissha Printing Company, Ltd. 18,500 861,897 Nisshin Seifun Group, Inc. 78,500 881,678 Nisshinbo Industries, Inc. 76,000 525,190 Nitto Denko Corp. 34,000 570,354 Nomura Research Institute, Ltd. 36,100 679,968 NTT DoCoMo, Inc. 5,076 8,490,774 Odakyu Electric Railway Company, Ltd. 45,000 343,679 Oji Paper Company, Ltd. 186,000 899,224 Ono Pharmaceutical Company, Ltd. 21,300 940,160 Oriental Land Company, Ltd. 5,700 428,740 ORIX Corp. 14,070 876,786 Osaka Gas Company, Ltd. 1,435,120 5,464,056 Pacific Metals Company, Ltd. 155,000 678,789 Point, Inc. * 4,370 212,948 Rakuten, Inc. 1,600 877,101 Rengo Company, Ltd. 47,000 290,469 Ricoh Company, Ltd. 124,000 1,294,884 Rohm Company, Ltd. 21,400 1,021,129 Ryohin Keikaku Company, Ltd. 17,100 713,864 SANKYO Company, Ltd. 38,600 2,113,945 SBI Holdings, Inc. 5,624 879,681 Secom Company, Ltd. 8,500 395,633 SEGA SAMMY HOLDINGS, Inc. 228,700 2,209,115 Seiko Epson Corp. 36,800 529,131 Seven & I Holdings Company, Ltd. 365,400 10,333,716 Shin-Etsu Chemical Company, Ltd. 113,700 4,350,157 Shionogi & Company, Ltd. 37,000 808,284 Shiseido Company, Ltd. 62,000 1,154,723 Showa Shell Sekiyu K.K. 139,200 1,155,961 Sojitz Holdings Corp. 960,300 1,468,408 Sumco Corp. 109,400 1,061,228 Sumitomo Chemical Company, Ltd. 161,000 563,762 Sumitomo Electric Industries, Ltd. 136,500 1,030,376 Sumitomo Metal Industries, Ltd. 715,000 1,841,102 T&D Holdings, Inc. 10,350 386,095 Taisho Pharmaceuticals Company, Ltd. 39,790 715,798 Takeda Pharmaceutical Company, Ltd. 174,989 8,491,977 Takefuji Corp. 84,340 591,257 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) TDK Corp. 31,400 $ 1,063,534 Terumo Corp. 57,600 2,667,313 The Japan Steel Works, Ltd. 146,000 1,504,710 The Tokyo Electric Power Company, Ltd. 55,900 1,663,386 Tokai Carbon Company, Ltd. 64,000 259,914 Tokio Marine Holdings, Inc. 26,100 631,676 Tokyo Gas Company, Ltd. 411,397 1,856,900 Tokyo Steel Manufacturing Company, Ltd. 94,900 886,247 TonenGeneral Sekiyu K.K. 107,133 1,033,658 Tosoh Corp. 199,000 414,875 Toyo Engineering Corp. 146,000 355,376 Toyo Suisan Kaisha, Ltd. 40,000 934,775 Toyota Motor Corp. 49,200 1,577,078 Trend Micro, Inc. 45,500 1,327,614 UNI Charm Corp. 6,600 454,953 UNY Company, Ltd. 156,000 1,373,106 Yahoo Japan Corp. 6,393 2,082,833 Yamada Denki Company, Ltd. 16,570 859,215 Yamazaki Baking Company, Ltd. 23,000 305,354 202,385,302 Luxembourg - 0.49% ArcelorMittal (a) 150,606 3,628,531 Netherlands - 1.94% Aegon NV 570,246 2,708,510 DSM NV 61,299 1,421,268 Heineken NV 94,006 2,593,805 ING Groep NV 510,127 4,305,507 Reed Elsevier NV 86,159 1,018,709 Royal Dutch Shell PLC, A Shares 33,800 900,895 TNT Post Group NV 39,937 836,703 Unilever NV 27,808 649,176 14,434,573 New Zealand - 0.09% Telecom Corp. of New Zealand, Ltd. (a) 473,209 646,441 Norway - 0.40% Den Norske Bank ASA 86,700 330,195 Statoil ASA 157,018 2,663,855 2,994,050 Singapore - 1.76% Cosco Corp. Singapore, Ltd. 389,600 184,895 DBS Group Holdings, Ltd. 64,000 400,830 Neptune Orient Lines, Ltd. 512,488 355,453 Oversea-Chinese Banking Corp., Ltd. 260,000 890,532 SembCorp Industries, Ltd. 351,802 517,814 SembCorp Marine, Ltd. 1,013,573 1,080,431 Singapore Exchange, Ltd. 311,000 1,017,449 Singapore Press Holdings, Ltd. 815,000 1,919,383 Singapore Telecommunications, Ltd. 2,783,350 4,718,541 United Overseas Bank, Ltd. 137,000 1,204,169 Wilmar International, Ltd. 463,000 859,183 13,148,680 Spain - 1.60% Banco Santander Central Hispano SA 58,969 484,542 Gas Natural SDG SA 34,913 968,353 The accompanying notes are an integral part of the financial statements. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Spain (continued) Iberdrola SA 140,164 $ 1,040,642 Industria de Diseno Textil SA 48,638 1,634,088 Repsol YPF SA 168,414 3,244,963 Telefonica SA 180,079 3,649,561 Union Fenosa SA 42,289 921,947 11,944,096 Sweden - 1.18% Boliden AB (a) 81,400 192,717 Hennes & Mauritz AB, B shares (a) 86,250 3,182,882 Investor AB, B shares 184,200 2,601,420 Nordea Bank AB 73,770 531,202 SKF AB, B Shares 85,200 678,210 Svenska Handelsbanken AB, Series A 58,800 977,538 Swedbank AB, A shares 85,800 617,795 8,781,764 Switzerland - 9.44% ABB, Ltd. * 78,709 1,020,266 Ciba Holding AG (a) 34,009 1,384,514 Lonza Group AG 10,231 843,728 Nestle SA 508,715 18,424,528 Novartis AG 676,597 31,572,862 Roche Holdings AG - Genusschein 43,371 6,076,029 Swatch Group AG, BR shares 7,730 913,414 Syngenta AG 22,282 4,005,636 Synthes AG 29,316 3,396,931 UBS AG * 215,450 2,691,686 70,329,594 United Kingdom - 20.94% 3i Group PLC 304,136 1,934,326 AMEC PLC 157,202 1,276,445 Associated British Foods PLC 54,514 569,656 AstraZeneca Group PLC 437,720 16,504,701 Autonomy Corp. PLC * 51,992 748,734 BAE Systems PLC 244,553 1,338,841 Barclays PLC 1,152,069 3,055,032 BG Group PLC 872,919 12,457,844 BHP Billiton PLC 30,829 557,860 BP PLC 381,327 3,090,650 British American Tobacco PLC 157,093 4,112,403 British Energy Group PLC 202,971 2,340,120 BT Group PLC 251,896 521,322 Cadbury PLC 162,635 1,377,197 Capita Group PLC 156,958 1,685,468 Centrica PLC 199,046 727,047 Cobham PLC 429,950 1,177,649 Compagnie Financiere Richemont SA 61,497 1,067,839 Compass Group PLC 465,953 2,205,237 Diageo PLC 257,733 3,593,655 Dixons Group PLC 1,489,056 269,086 Drax Group PLC 172,080 1,621,311 Game Group PLC 238,544 576,055 GlaxoSmithKline PLC 1,991,122 34,438,605 HBOS PLC 2,926,538 4,131,502 Home Retail Group 484,854 1,522,255 HSBC Holdings PLC 209,871 2,289,587 International Core Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) United Kingdom (continued) Imperial Tobacco Group PLC 57,988 $ 1,447,659 Kingfisher PLC 454,196 837,186 Ladbrokes PLC 276,713 795,914 London Stock Exchange Group PLC 27,937 264,207 Next Group PLC 89,833 1,538,711 Old Mutual PLC 557,094 472,444 Reckitt Benckiser PLC 67,419 2,865,949 Reed Elsevier PLC 127,941 1,064,558 Rio Tinto PLC 115,771 2,879,610 Royal & Sun Alliance PLC 186,325 439,579 Royal Bank of Scotland Group PLC 3,658,600 3,140,990 Royal Dutch Shell PLC, A Shares 359,215 9,648,944 Royal Dutch Shell PLC, B Shares 162,538 4,267,843 Scottish & Southern Energy PLC 106,393 1,810,063 Signet Jewelers, Ltd. 13,648 103,149 Smith & Nephew PLC 186,551 1,395,305 Taylor Woodrow PLC 789,825 133,893 Tesco PLC 254,215 1,158,885 The Sage Group PLC 314,898 807,992 Trinity Mirror PLC 121,182 79,650 Tullow Oil PLC 133,508 1,077,150 Unilever PLC 27,916 641,005 United Utilities Group PLC * 100,990 943,037 Vedanta Resources PLC 36,113 341,245 Vodafone Group PLC 5,468,815 10,726,865 William Hill PLC 207,121 612,066 Wolseley PLC 209,134 984,412 Xstrata PLC 24,219 349,117 156,017,855 United States - 0.05% Signet Jewelers, Ltd. 43,839 343,259 TOTAL COMMON STOCKS (Cost $1,142,245,507) $ 718,392,147 PREFERRED STOCKS - 0.17% Germany - 0.17% Bayerische Motoren Werke (BMW) AG (f) 9,567 174,301 Volkswagen AG (f) 27,493 1,117,755 1,292,056 TOTAL PREFERRED STOCKS (Cost $3,128,126) $ 1,292,056 RIGHTS - 0.02% Australia - 0.00% Incitec Pivot, Ltd. (Expiration Date: 12/04/2008) * 56,919 5,599 Belgium - 0.00% Fortis Group SA (Expiration Date: 07/04/2014) * 286,314 0 Sweden - 0.01% Swedbank AB (Expiration Date: 12/16/2008) * 85,800 51,464 United Kingdom - 0.01% Centrica PLC (Expiration Date: 12/12/2008) * 74,642 84,949 TOTAL RIGHTS (Cost $0) $ 142,012 The accompanying notes are an integral part of the financial statements. 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) International Core Fund (continued) Shares or Principal Amount Value SHORT TERM INVESTMENTS - 3.12% John Hancock Cash Investment Trust, 1.6231% (c)(g) $ 23,270,654 $ 23,270,654 TOTAL SHORT TERM INVESTMENTS (Cost $23,270,654) $ 23,270,654 REPURCHASE AGREEMENTS - 0.79% Repurchase Agreement with State Street Corp. dated 11/28/2008 at 0.05% to be repurchased at $5,871,024 on 12/01/2008, collateralized by $5,875,000 Federal National Mortgage Association, 4.875% due 04/15/2009 (valued at $5,992,500, including interest) $ 5,871,000 $ 5,871,000 TOTAL REPURCHASE AGREEMENTS (Cost $5,871,000) $ 5,871,000 Total Investments (International Core Fund) (Cost $1,174,515,287) - 100.52% $ Liabilities in Excess of Other Assets - (0.52)% TOTAL NET ASSETS - 100.00% $ The portfolio had the following five top industry concentrations as of November 30, 2008 (as a percentage of total net assets): Pharmaceuticals 10.76% International Oil 8.33% Drugs & Health Care 7.61% Telecommunications Equipmen 5.61% Banking 4.98% Footnotes Percentages are stated as a percent of net assets. Key to Security Abbreviat ions REIT - Real Estate Investment Trust * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (f) Variable Rate Preferred (g) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC, and represents investment of securities lending collateral. The rate shown is the seven-day effective yield at period end. The accompanying notes are an integral part of the financial statements. 5 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* $25,613,265 Level 1  Quoted Prices ($561,502) Level 2  Other Significant Observable Inputs 723,354,604 $10,461,739 Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Federal Income Tax Cost At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $1,174,521,749. Net unrealized depreciation aggregated $425,553,880, of which $5,254,084 related to appreciated investment securities and $430,807,964 related to depreciated investment securities. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintain the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The Fund had the following open futures contracts at November 30, 2008: Unrealized Number of Expiration Notional Appreciation Open Contracts Contracts Position Date Value (Depreciation) SPI 200 Index Futures 64 Short Dec 2008 $5,904,560 $1,056,617 S&P TSE 60 Index Futures 44 Short Dec 2008 5,571,627 919,600 DAX Index Futures 60 Long Dec 2008 9,646,483 (687,596) AEX Index Futures 2 Short Dec 2008 127,035 (749) CAC 40 Index Futures 9 Short Dec 2008 364,101 (7,654) MSCI Singapore Index Futures 2 Short Dec 2008 53,683 (1,705) IBEX 35 Index Futures 33 Short Dec 2008 3,548,120 (174,279) FTSE 100 Index Futures 25 Short Dec 2008 1,740,660 47,714 TOPIX Index Futures 89 Long Dec 2008 8,584,062 (1,437,261) OMX 30 Index Futures 6 Short Dec 2008 46,726 (1,124) S&P MIB Index Futures 19 Long Dec 2008 2,693,210 (275,065) Forward Foreign Currency Contracts The Fund may into foreign currency contracts in connection with settling planned purchases or sales of securities, to hedge the currency exposure associated with some or all of a Portfolios securities or as a part of an investment strategy. A foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date. The market value of a foreign currency contract fluctuates with changes in foreign currency exchange rates. Foreign currency contracts are marked to market daily and the change in value is recorded by a Portfolio as an unrealized gain or loss. Realized gains or losses equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed are recorded upon delivery or receipt of the currency. These contracts may involve market risk in excess of the unrealized gain or loss reflected on the Statements of Assets and Liabilities. In addition, a Portfolio could be exposed to risk if the counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar. In connection with these contracts, securities may be identified as collateral in accordance with the terms of the respective contracts. Open forward foreign currency contracts as of November 30, 2008, were as follows: Unrealized Principal Amount Appreciation Currency Covered by Contract Settlement Date (Depreciation) Buys Australian Dollar 16,117,228 2/20/09 $96,250 Australian Dollar 5,006,439 2/20/09 (120,846) Swiss Franc 13,660,246 2/20/09 (102,448) Swiss Franc 13,660,246 2/20/09 (99,112) Swiss Franc 13,660,246 2/20/09 (117,246) Swiss Franc 13,660,246 2/20/09 (94,255) Euro 10,984,576 2/20/09 20,967 Pound Sterling 24,644,822 2/20/09 182,197 Japanese Yen 2,306,524,634 2/20/09 304,383 Japanese Yen 1,537,683,090 2/20/09 132,373 Norwegian Krone 10,857,000 2/20/09 17,420 Norwegian Krone 6,887,000 2/20/09 8,739 New Zealand Dollar 7,220,057 2/20/09 (28,900) Swedish Krona 117,437,556 2/20/09 (164,918) Swedish Krona 113,983,510 2/20/09 (160,067) Swedish Krona 113,983,510 2/20/09 (184,318) Sells Australian Dollar 14,307,141 2/20/09 $710,179 Australian Dollar 14,740,691 2/20/09 691,900 Australian Dollar 14,307,141 2/20/09 674,411 Canadian Dollar 9,020,587 2/20/09 58,315 Canadian Dollar 9,020,587 2/20/09 95,549 Canadian Dollar 9,293,938 2/20/09 54,879 Swiss Franc 2,755,000 2/20/09 61,267 Swiss Franc 10,171,370 2/20/09 239,450 Danish Krone 26,051,514 2/20/09 4,378 Euro 11,029,875 2/20/09 (104,164) Euro 1,833,000 2/20/09 4,108 Pound Sterling 15,051,564 2/20/09 2,876,797 Pound Sterling 14,054,564 2/20/09 2,848,311 Pound Sterling 14,480,460 2/20/09 2,873,372 Hong Kong Dollar 915,000 2/20/09 (64) Japanese Yen 989,968,521 2/20/09 (271,428) Norwegian Krone 29,031,860 2/20/09 (45,740) Foreign currency translation The books and records of the Fund are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Portfolios or other assets of the Portfolio, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) (showing percentage of total net assets) Growth Opportunities Fund Shares or Principal Amount Value COMMON STOCKS - 97.04% Aerospace - 1.67% Argon ST, Inc. * 200 $ 3,918 Integral Systems, Inc. * 13,900 333,600 Orbital Sciences Corp., Class A * 1,500 25,800 Teledyne Technologies, Inc. * 5,300 215,286 Woodward Governor Company 12,300 261,252 839,856 Apparel & Textiles - 0.89% Gymboree Corp. * 4,600 115,690 Jos. A. Bank Clothiers, Inc. * 400 7,820 True Religion Apparel, Inc. * 7,500 94,425 Warnaco Group, Inc. * 7,700 137,830 Wolverine World Wide, Inc. 4,700 90,569 446,334 Auto Parts - 0.15% BorgWarner, Inc. 1,500 35,490 Exide Technologies * 8,300 37,350 72,840 Auto Services - 1.04% Copart, Inc. * 19,500 520,065 Banking - 1.36% Capitol Federal Financial 6,900 295,113 First Financial Bankshares, Inc. (a) 1,300 67,925 Greenhill & Company, Inc. 500 34,050 Oritani Financial Corp. * 6,500 109,655 SVB Financial Group * 700 28,035 WestAmerica Bancorp (a) 2,800 148,848 683,626 Biotechnology - 2.91% Acorda Therapeutics, Inc. * 3,700 67,044 Charles River Laboratories International, Inc. * 3,900 88,920 Illumina, Inc. * (a) 26,400 581,064 Martek Biosciences Corp. * 2,000 55,900 Momenta Pharmaceuticals, Inc. * 2,000 17,800 Techne Corp. 10,500 651,105 1,461,833 Broadcasting - 0.20% World Wrestling Entertainment, Inc., Class A 8,400 97,692 Building Materials & Construction - 0.20% Beacon Roofing Supply, Inc. * 5,600 66,192 Quanex Building Products Corp. 3,500 32,410 98,602 Business Services - 5.27% Arbitron, Inc. 2,600 36,478 Brinks Company 7,600 165,452 Dun & Bradstreet Corp. 100 8,000 Exponent, Inc. * 3,300 100,716 EZCORP, Inc., Class A * 5,200 85,748 FactSet Research Systems, Inc. (a) 2,000 80,000 Forrester Research, Inc. * 4,900 112,308 Global Payments, Inc. 16,800 607,656 Hewitt Associates, Inc., Class A * 12,500 357,250 Informatica Corp. * 10,300 142,964 Kendle International, Inc. * 1,000 20,470 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Business Services (continued) Navigant Consulting Company * 4,400 $ 83,204 Net 1 UEPS Technologies, Inc. * 4,000 40,800 Parexel International Corp. * 5,500 45,760 Pre-Paid Legal Services, Inc. * (a) 2,100 84,000 ScanSource, Inc. * 2,800 47,628 SRA International, Inc., Class A * 2,000 30,040 Standard Parking Corp. * 200 4,000 Stanley, Inc. * 2,000 63,800 Syntel, Inc. 8,000 192,160 Tyler Technologies, Inc. * 6,500 82,095 Watson Wyatt Worldwide, Inc., Class A 6,300 254,016 2,644,545 Cellular Communications - 0.09% Syniverse Holdings, Inc. * 4,400 42,988 Chemicals - 2.70% Airgas, Inc. 3,100 110,825 Albany Molecular Research, Inc. * 400 3,796 Balchem Corp. 4,500 117,135 Calgon Carbon Corp. * 2,800 35,756 FMC Corp. 5,900 257,830 Innophos Holdings, Inc. 3,700 60,976 Intrepid Potash, Inc. * 1,700 32,640 Newmarket Corp. 8,500 284,580 Quaker Chemical Corp. 2,100 26,901 ShengdaTech, Inc. * (a) 4,100 16,318 Stepan Company 1,100 50,578 Terra Industries, Inc. 16,800 247,128 Valhi, Inc. 8,100 113,400 1,357,863 Coal - 1.60% Alpha Natural Resources, Inc. * 6,000 133,140 Foundation Coal Holdings, Inc. 3,600 51,372 International Coal Group, Inc. * 9,500 26,980 James River Coal Company * (a) 9,700 110,192 Massey Energy Company 28,100 438,922 Patriot Coal Corp. * 5,200 44,044 804,650 Colleges & Universities - 0.09% Corinthian Colleges, Inc. * 2,800 45,024 Commercial Services - 0.25% Brinks Home Security Holdings, Inc. * 500 10,000 Team, Inc. * 3,200 90,304 TNS, Inc. * 2,700 23,085 123,389 Computers & Business Equipment - 0.92% CACI International, Inc., Class A * 900 39,969 Ingram Micro, Inc., Class A * 100 1,077 MICROS Systems, Inc. * 6,600 109,890 National Instruments Corp. 4,000 96,440 Ness Technologies, Inc. * 300 1,413 Parametric Technology Corp. * 4,000 46,240 Plexus Corp. * 2,300 38,364 Rackable Systems, Inc. * 400 1,596 Radiant Systems, Inc. * 4,900 24,010 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Computers & Business Equipment (continued) STEC, Inc. * 4,200 $ 22,890 Stratasys, Inc. * 6,200 69,192 Tech Data Corp. * 600 10,464 Western Digital Corp. * 200 2,440 463,985 Construction & Mining Equipment - 0.86% Bucyrus International, Inc., Class A 18,000 351,540 Carbo Ceramics, Inc. (a) 1,700 81,430 432,970 Construction Materials - 0.45% Applied Industrial Technologies, Inc. 2,000 38,120 Clarcor, Inc. 5,900 189,449 227,569 Containers & Glass - 0.32% Ball Corp. 600 21,870 Greif, Inc., Class A 3,900 129,285 Silgan Holdings, Inc. 200 9,048 160,203 Cosmetics & Toiletries - 0.16% Alberto-Culver Company 600 12,882 Intermediate Parfums, Inc. 1,500 11,040 Nu Skin Enterprises, Inc., Class A 5,100 54,876 78,798 Crude Petroleum & Natural Gas - 4.68% Arena Resources, Inc. * 9,900 262,053 Bill Barrett Corp. * 800 17,896 Cabot Oil & Gas Corp. 13,900 416,583 Carrizo Oil & Gas, Inc. * 600 12,420 Concho Resources, Inc. * 3,400 80,206 Contango Oil & Gas Company * 3,200 168,128 Goodrich Petroleum Corp. * 2,000 72,140 Patterson-UTI Energy, Inc. 30,500 380,945 Penn Virginia Corp. 1,400 42,042 Petroquest Energy, Inc. * 6,200 43,462 Quicksilver Resources, Inc. * 3,000 18,690 St. Mary Land & Exploration Company 1,700 34,187 Unit Corp. * 10,900 312,612 W&T Offshore, Inc. 17,400 243,600 Whiting Petroleum Corp. * 6,400 245,120 2,350,084 Domestic Oil - 2.38% Berry Petroleum Company, Class A 2,800 32,788 Clayton Williams Energy, Inc. * 800 36,736 Comstock Resources, Inc. * 16,300 683,459 Encore Aquisition Company * 4,500 118,980 Mariner Energy, Inc. * 5,900 64,841 McMoran Exploration Company * 11,400 128,250 Oil States International, Inc. * 6,000 128,520 1,193,574 Drugs & Health Care - 3.93% Abaxis, Inc. * 2,200 29,172 Abiomed, Inc. * (a) 6,300 88,452 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Drugs & Health Care (continued) Almost Family, Inc. * 2,500 $ 109,900 Datascope Corp. 1,300 67,873 Landauer, Inc. 2,300 132,066 Luminex Corp. * 10,800 237,708 Meridian Bioscience, Inc. 10,100 240,683 Perrigo Company 29,500 1,015,095 West Pharmaceutical Services, Inc. 1,500 53,250 1,974,199 Educational Services - 1.64% DeVry, Inc. 2,200 126,456 Renaissance Learning, Inc. 5,400 51,300 Strayer Education, Inc. 2,700 646,947 824,703 Electrical Equipment - 4.01% AMETEK, Inc. 9,200 321,356 AZZ, Inc. * 1,600 38,496 FLIR Systems, Inc. * (a) 45,500 1,411,410 GrafTech International, Ltd. * 2,800 18,732 Powell Industries, Inc. * 700 16,702 Universal Electronics, Inc. * 4,400 73,040 Varian, Inc. * 2,300 84,180 Watsco, Inc. 1,200 47,208 2,011,124 Electronics - 0.66% Axsys Technologies, Inc. * 1,300 90,753 II-VI, Inc. * 8,300 166,996 Multi-Fineline Electronix, Inc. * 400 4,176 TTM Technologies, Inc. * 300 1,533 Zebra Technologies Corp., Class A * 3,300 69,828 333,286 Energy - 0.94% Energen Corp. 1,500 46,200 Energy Conversion Devices, Inc. * (a) 14,700 411,306 Headwaters, Inc. * 2,700 15,336 472,842 Financial Services - 3.02% Bankrate, Inc. * 1,100 30,217 Broadridge Financial Solutions, Inc. 2,100 23,940 Cass Information Systems, Inc. 2,700 95,850 Cohen & Steers, Inc. 2,300 26,312 Eaton Vance Corp. 14,300 273,416 Federated Investors, Inc., Class B 12,700 252,095 GAMCO Investors, Inc. 1,400 38,402 GATX Corp. 1,100 30,965 Interactive Brokers Group, Inc. * 1,600 29,184 Investment Technology Group, Inc. * 2,000 33,460 Knight Capital Group, Inc. * 7,600 125,780 optionsXpress Holdings, Inc. 4,500 63,405 SEI Investments Company 9,100 140,686 Stifel Financial Corp. * 200 8,602 Waddell & Reed Financial, Inc., Class A 18,800 252,672 World Acceptance Corp. * 4,600 90,022 1,515,008 The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Food & Beverages - 1.82% Cal-Maine Foods, Inc. (a) 9,900 $ 249,579 Flowers Foods, Inc. 15,600 417,768 McCormick & Company, Inc. 5,200 154,804 National Beverage Corp. * 3,200 28,320 Sanderson Farms, Inc. 2,000 62,360 912,831 Funeral Services - 0.29% Hillenbrand, Inc. 9,000 143,280 Healthcare Products - 5.11% American Medical Systems Holdings, Inc. * 5,500 48,400 Beckman Coulter, Inc. 2,100 91,518 Bruker BioSciences Corp. * 3,200 15,040 CardioNet, Inc. * 3,600 71,568 CONMED Corp. * 300 7,053 Cryolife, Inc. * 5,300 48,230 Cyberonics, Inc. * 7,600 104,348 Edwards Lifesciences Corp. * 11,500 572,355 Haemonetics Corp. * 3,500 200,165 Herbalife, Ltd. 500 8,890 Kensey Nash Corp. * 3,100 57,288 Medicines Company * 8,800 113,432 Merit Medical Systems, Inc. * 12,500 181,375 Natus Medical, Inc. * 5,000 63,550 Nuvasive, Inc. * 100 3,445 Owens & Minor, Inc. 7,700 319,781 Patterson Companies, Inc. * 6,300 118,566 Somanetics Corp. * 100 1,754 STERIS Corp. 13,700 378,805 SurModics, Inc. * (a) 1,700 38,658 USANA Health Sciences, Inc. * 900 27,333 Zoll Medical Corp. * 5,400 96,174 2,567,728 Healthcare Services - 2.24% Amedisys, Inc. * (a) 6,300 245,007 AMN Healthcare Services, Inc. * 200 1,784 Catalyst Health Solutions, Inc. * 4,700 105,750 Centene Corp. * 1,600 29,600 CorVel Corp. * 5,200 114,920 Covance, Inc. * 7,400 289,192 Cross Country Healthcare, Inc. * 400 3,484 Emergency Medical Services Corp., Class A * 100 3,392 Healthcare Services Group, Inc. 6,900 109,710 Healthways, Inc. * 3,300 26,697 Hill-Rom Holdings, Inc. 400 8,216 LHC Group, Inc. * 1,600 53,408 National Healthcare Corp. 1,100 49,929 Odyssey Healthcare, Inc. * 500 4,085 Omnicare, Inc. 1,400 33,754 Pediatrix Medical Group, Inc. * 500 15,560 US Physical Therapy, Inc. * 400 4,840 WellCare Health Plans, Inc. * 2,700 24,192 1,123,520 Homebuilders - 1.18% NVR, Inc. * 100 43,425 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Homebuilders (continued) Walter Industries, Inc. 30,090 $ 548,842 592,267 Hotels & Restaurants - 1.39% Buffalo Wild Wings, Inc. * 1,000 22,960 CBRL Group, Inc. 300 5,799 CEC Entertainment, Inc. * 4,100 70,561 Jack in the Box, Inc. * 5,300 92,750 P.F. Chang's China Bistro, Inc. * (a) 3,100 58,063 Panera Bread Company, Class A * (a) 8,600 382,184 Papa John's International, Inc. * 3,700 65,564 697,881 Household Appliances - 0.01% National Presto Industries, Inc. 100 6,561 Household Products - 1.40% Church & Dwight, Inc. 8,100 481,464 Tupperware Brands Corp. 7,700 151,459 WD-40 Company 2,400 68,640 701,563 Industrial Machinery - 3.64% Badger Meter, Inc. 3,800 119,206 Chart Industries, Inc. * 1,900 18,164 Circor International, Inc. 800 17,464 Cognex Corp. 600 8,178 Dionex Corp. * 2,100 107,709 Donaldson Company, Inc. 10,400 355,888 EnPro Industries, Inc. * 300 5,601 Gorman-Rupp Company 7,000 193,200 Graco, Inc. 6,600 141,636 Lincoln Electric Holdings, Inc. 2,400 109,656 Lindsay Corp. (a) 5,100 198,441 Lufkin Industries, Inc. 1,900 93,689 Pall Corp. 3,800 104,538 Robbins & Myers, Inc. 1,500 33,750 Rofin-Sinar Technologies, Inc. * 5,000 118,700 Sauer-Danfoss, Inc. 3,200 25,888 Valmont Industries, Inc. 3,200 176,960 1,828,668 Industrials - 0.64% Clean Harbors, Inc. * 5,100 321,963 Insurance - 0.45% Philadelphia Consolidated Holding Corp. * 3,700 227,365 International Oil - 0.09% BPZ Energy, Inc. * (a) 6,900 42,504 Internet Content - 1.01% Sohu.com, Inc. * (a) 10,400 504,816 Internet Retail - 0.32% 1-800-Flowers.com, Inc. * 7,300 27,229 Netflix, Inc. * 5,700 130,986 158,215 Internet Service Provider - 0.16% Earthlink, Inc. * 12,400 82,584 The accompanying notes are an integral part of the financial statements. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Internet Software - 0.32% Digital River, Inc. * 4,500 $ 95,085 eResearch Technology, Inc. * 10,200 57,528 F5 Networks, Inc. * 400 9,960 162,573 Leisure Time - 0.30% DreamWorks Animation SKG, Inc., Class A * 5,000 115,500 Polaris Industries, Inc. 1,300 35,490 150,990 Life Sciences - 1.29% American Ecology Corp. 6,900 121,992 Dawson Geophysical Company * 600 12,342 PerkinElmer, Inc. 7,000 126,420 Pharmaceutical Product Development, Inc. 14,100 371,394 Waters Corp. * 400 16,492 648,640 Liquor - 0.77% Boston Beer Company, Inc. * 4,100 131,528 Central European Distribution Corp. * 10,800 255,312 386,840 Manufacturing - 1.72% Acuity Brands, Inc. 2,100 56,616 AptarGroup, Inc. 600 20,064 Colfax Corp. * 1,400 13,384 ESCO Technologies, Inc. * 3,400 103,972 Freightcar America, Inc. 100 2,174 Koppers Holdings, Inc. 800 17,136 Lancaster Colony Corp. 1,800 54,270 Mettler-Toledo International, Inc. * 2,900 238,525 Nordson Corp. 4,700 152,515 Polypore International, Inc. * 11,800 53,218 Raven Industries, Inc. 5,900 150,745 862,619 Medical-Hospitals - 0.24% Exactech, Inc. * 2,100 36,771 Tenet Healthcare Corp. * 65,500 79,255 Universal Health Services, Inc., Class B 100 3,715 119,741 Metal & Metal Products - 0.69% Crown Holdings, Inc. * 2,700 43,335 Dynamic Materials Corp. 2,800 44,520 L.B. Foster Company * 300 9,561 Matthews International Corp., Class A 5,400 220,482 Sun Hydraulics, Inc. 1,900 28,918 346,816 Mining - 0.27% Cliffs Natural Resources, Inc. 100 2,375 Compass Minerals International, Inc. 2,400 134,376 136,751 Paper - 0.12% Rock-Tenn Company, Class A 1,800 60,786 Petroleum Services - 1.40% Atwood Oceanics, Inc. * 7,500 135,750 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Petroleum Services (continued) Oceaneering International, Inc. * 2,100 $ 54,222 PetroHawk Energy Corp. * 18,900 330,183 Petroleum Development Corp. * 1,700 32,640 RPC, Inc. 6,100 52,460 Superior Energy Services, Inc. * 4,100 69,085 T-3 Energy Services, Inc. * 1,800 23,670 Willbros Group, Inc. * 800 6,616 704,626 Pharmaceuticals - 1.33% Auxilium Pharmaceuticals, Inc. * (a) 9,100 198,198 Cadence Pharmaceuticals, Inc. * (a) 400 2,664 Emergent Biosolutions, Inc. * 3,100 70,122 Gentiva Health Services, Inc. * 1,400 35,322 Isis Pharmaceuticals, Inc. * 2,200 25,234 PharMerica Corp. * 100 1,662 Rigel Pharmaceuticals, Inc. * 4,500 33,390 Savient Pharmaceuticals, Inc. * (a) 11,400 42,180 Valeant Pharmaceuticals International * 12,500 243,500 Watson Pharmaceuticals, Inc. * 600 14,250 666,522 Publishing - 0.32% John Wiley & Sons, Inc., Class A 4,500 161,820 Valassis Communications, Inc. * 700 1,036 162,856 Railroads & Equipment - 1.59% Genesee & Wyoming, Inc., Class A * 6,400 194,432 Kansas City Southern * 9,100 199,472 Wabtec Corp. 10,500 405,195 799,099 Real Estate - 0.45% Essex Property Trust, Inc., REIT 400 34,588 Health Care, Inc., REIT 1,200 45,600 Home Properties, Inc., REIT 2,000 78,000 Nationwide Health Properties, Inc., REIT 3,000 67,890 226,078 Retail Grocery - 0.15% Arden Group, Inc. 400 54,708 United Natural Foods, Inc. * 1,200 21,612 76,320 Retail Trade - 9.64% Advance Auto Parts, Inc. 14,450 438,702 Aeropostale, Inc. * 18,700 282,744 Big Lots, Inc. * 19,600 343,392 Cash America International, Inc. 5,400 145,854 Charlotte Russe Holding, Inc. * 400 2,000 Children's Place Retail Stores, Inc. * 100 2,345 Dollar Tree, Inc. * 17,000 720,120 Family Dollar Stores, Inc. 2,600 72,228 Finish Line, Inc. 11,500 61,065 Haverty Furniture Companies, Inc. 300 2,547 Hibbett Sports, Inc. * 400 5,696 MSC Industrial Direct Company, Inc., Class A 7,100 245,731 NBTY, Inc. * 4,100 59,737 The accompanying notes are an integral part of the financial statements. 4 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade (continued) New York & Company, Inc. * 4,300 $ 8,084 Ross Stores, Inc. 53,000 1,404,500 The Buckle, Inc. 10,125 190,957 Titan Machinery, Inc. * 4,000 46,760 Urban Outfitters, Inc. * 44,500 808,565 4,841,027 Sanitary Services - 0.37% Darling International, Inc. * 18,000 90,000 Waste Connections, Inc. * 3,300 93,159 183,159 Semiconductors - 1.57% IXYS Corp. * 6,500 47,320 Micrel, Inc. 13,600 100,640 Microsemi Corp. * 5,500 107,195 MKS Instruments, Inc. * 600 8,586 Monolithic Power Systems, Inc. * 300 2,871 National Semiconductor Corp. 100 1,100 Netlogic Microsystems, Inc. * 1,600 29,824 Power Integrations, Inc. 1,600 29,280 QLogic Corp. * 300 3,186 Rambus, Inc. * 1,800 18,558 Semtech Corp. * 8,400 95,088 Silicon Image, Inc. * 28,000 105,840 Silicon Laboratories, Inc. * 2,800 58,688 Skyworks Solutions, Inc. * 18,500 99,715 Teradyne, Inc. * 1,200 4,548 Volterra Semiconductor Corp. * 10,100 75,548 787,987 Software - 5.14% ANSYS, Inc. * 25,786 744,184 Blackbaud, Inc. 3,900 48,750 Compuware Corp. * 15,200 96,520 Concur Technologies, Inc. * 3,300 90,585 FARO Technologies, Inc. * 2,900 41,731 ManTech International Corp. * 10,600 576,852 MSCI, Inc. * 1,400 21,602 Pegasystems, Inc. 7,500 88,875 Progress Software Corp. * 2,800 59,584 Quality Systems, Inc. 2,200 66,154 Solera Holdings, Inc. * 9,300 182,001 Sybase, Inc. * 18,000 443,520 Take-Two Interactive Software, Inc. * 700 8,505 Websense, Inc. * 6,900 111,573 2,580,436 Steel - 0.49% AK Steel Holding Corp. 200 1,576 Olympic Steel, Inc. 2,400 42,000 Schnitzer Steel Industries, Inc. 2,000 54,000 Steel Dynamics, Inc. 17,800 147,028 244,604 Telecommunications Equipment & Services - 0.39% ADTRAN, Inc. 3,000 42,600 InterDigital, Inc. * 2,900 76,908 Growth Opportunities Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Telecommunications Equipment & Services (continued) J2 Global Communications, Inc. * 2,700 $ 52,704 Premiere Global Services, Inc. * 3,800 23,180 195,392 Toys, Amusements & Sporting Goods - 1.71% Hasbro, Inc. 15,600 418,080 Marvel Entertainment, Inc. * 15,000 441,750 859,830 Transportation - 1.12% Con-way, Inc. 200 5,594 Frontline, Ltd. (a) 12,200 360,388 Genco Shipping & Trading, Ltd. 400 3,644 Golar LNG, Ltd. 2,100 13,587 Kirby Corp. * 2,100 53,403 Knightsbridge Tankers, Ltd. 2,300 34,201 Pacer International, Inc. 5,700 55,233 PHI, Inc. * 1,100 13,585 Ship Finance International, Ltd. 1,300 15,457 TBS International, Ltd. * 1,100 5,170 Universal Truckload Services, Inc. * 200 3,608 563,870 Trucking & Freight - 3.51% Forward Air Corp. 3,600 83,232 Heartland Express, Inc. 5,500 84,920 Hub Group, Inc., Class A * 4,600 122,820 J.B. Hunt Transport Services, Inc. 29,200 782,852 Knight Transportation, Inc. (a) 4,400 69,344 Landstar Systems, Inc. 9,700 311,758 Old Dominion Freight Lines, Inc. * 5,300 126,140 Ryder Systems, Inc. 5,100 183,141 1,764,207 TOTAL COMMON STOCKS (Cost $74,074,155) $ 48,721,167 SHORT TERM INVESTMENTS - 9.07% John Hancock Cash Investment Trust, 1.6231% (c)(f) $ 4,555,508 $ 4,555,508 TOTAL SHORT TERM INVESTMENTS (Cost $4,555,508) $ 4,555,508 The accompanying notes are an integral part of the financial statements. 5 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Growth Opportunities Fund (continued) Shares or Principal Amount Value REPURCHASE AGREEMENTS - 2.95% Repurchase Agreement with State Street Corp. dated 11/30/2008 at 0.05% to be repurchased at $1,479,006 on 12/1/2008, collateralized by $1,520,000 Federal National Mortgage Association, 5.55% due 07/10/2028 (valued at $1,510,500, including interest) $ 1,479,000 $ 1,479,000 TOTAL REPURCHASE AGREEMENTS (Cost $1,479,000) $ 1,479,000 Total Investments (Growth Opportunities Fund) (Cost $80,108,663) - 109.06% $ Liabilities in Excess of Other Assets - (9.06)% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. Key to Security Abbreviations and Legend REIT - Real Estate Investment Trust * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (f) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC, and represents investment of securities lending collateral. The rate shown is the seven-day effective yield at period end. The accompanying notes are an integral part of the financial statements. 6 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $53,276,675 ($143,006) Level 2  Other Significant Observable Inputs 1,479,000 - Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Federal Income Tax Cost At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $80,594,141. Net unrealized depreciation aggregated $25,838,466, of which $920,520 related to appreciated investment securities and $26,758,986 related to depreciated investment securities. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintain the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The Fund had the following open futures contracts at November 30, 2008: Number Unrealized of Expiration Notional Appreciation Open Contracts Contracts Position Date Value (Depreciation) Russell E-mini 2000 Index Futures 11 Long Dec 2008 $519,970 ($74,482) S&P Mid Cap 400 E-mini Index Futures 10 Long Dec 2008 514,000 (68,524) Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) (showing percentage of total net assets) International Growth Fund Shares or Principal Amount Value COMMON STOCKS - 87.42% Australia - 2.89% BHP Billiton, Ltd. 4,898 $ 92,558 Brambles, Ltd. 12,040 57,615 CSL, Ltd. 4,214 96,650 CSR, Ltd. 17,494 15,712 Foster's Group, Ltd. 16,592 59,969 Incitec Pivot, Ltd. 28,995 50,861 Newcrest Mining, Ltd. 1,709 27,365 Oil Search, Ltd. 6,837 22,262 Origin Energy, Ltd. 14,392 151,706 Rio Tinto, Ltd. 1,236 38,088 Telstra Corp., Ltd. 12,684 33,919 Woodside Petroleum, Ltd. 10,568 251,390 Woolworths, Ltd. 15,286 270,323 WorleyParsons, Ltd. 2,954 26,297 1,194,715 Austria - 0.12% Immofinanz Immobilien Anlage AG * 4,969 2,300 Oesterreichische Elektrizitaets AG, Class A 1,096 48,685 50,985 Belgium - 0.25% Belgacom SA 843 30,558 Colruyt SA 331 71,466 102,024 Bermuda - 0.15% Frontline, Ltd. 1,375 39,446 SeaDrill, Ltd., GDR 2,900 23,668 63,114 Canada - 4.53% Agrium, Inc. 3,200 100,629 Canadian National Railway Company 5,400 196,241 Canadian Natural Resources, Ltd. 2,400 100,629 Canadian Pacific Railway, Ltd. 1,200 39,381 Enbridge, Inc. 3,300 101,379 EnCana Corp. 1,900 91,921 Husky Energy, Inc. 1,900 49,024 IGM Financial, Inc. 900 23,948 Imperial Oil, Ltd. 1,000 35,680 Kinross Gold Corp. 2,700 41,364 Penn West Energy Trust 1,500 23,440 Potash Corp. of Saskatchewan, Inc. 9,700 627,270 Research In Motion, Ltd. * 2,300 101,072 Rogers Communications, Inc., Class B 1,400 40,526 Royal Bank of Canada 1,700 59,189 Shaw Communications, Inc. 2,100 37,252 Shoppers Drug Mart Corp. * 3,900 139,748 Suncor Energy, Inc. 1,400 32,285 TransAlta Corp. 1,600 29,543 1,870,521 Denmark - 2.22% A P Moller Maersk AS, Series A 7 36,125 A P Moller Maersk AS 2 10,318 H. Lundbeck AS 2,600 49,016 Novo Nordisk AS 10,569 542,670 Rockwool International AS, B Shares 322 17,453 International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Denmark (continued) Sydbank AS 1,344 $ 15,028 Vestas Wind Systems AS * 5,492 248,970 919,580 Finland - 0.92% Fortum Corp. Oyj 2,325 46,727 Kone Corp. Oyj 2,028 40,260 Nokia AB Oyj 14,298 202,582 Nokian Renkaat Oyj 3,688 43,315 Outokumpu Oyj 2,157 21,771 YIT Oyj 4,274 25,333 379,988 France - 6.14% Air Liquide 2,108 179,781 Alstom 854 45,768 Dassault Systemes SA 740 28,740 Electricite de France 1,370 79,939 Eramet 68 12,705 Essilor International SA 3,607 144,769 France Telecom SA 1,670 42,961 Groupe DANONE 2,928 168,764 Hermes International SA 1,096 138,492 Lafarge SA 658 36,381 L'Oreal SA 2,197 178,051 Neopost SA 406 29,104 Sanofi-Aventis SA 6,831 377,633 Total SA 15,588 818,958 UbiSoft Entertainment SA * 1,818 42,034 Unibail-Rodamco, REIT 494 66,383 Vallourec SA 854 91,172 Veolia Environnement SA 1,504 37,691 Wendel 411 18,828 2,538,154 Germany - 5.81% Adidas-Salomon AG 2,578 80,115 Bayer AG 1,442 74,528 Beiersdorf AG 2,844 157,179 Bilfinger Berger AG 703 28,706 Deutsche Boerse AG 2,475 176,783 Deutsche Telekom AG 4,802 66,439 E.ON AG 362 12,662 Fresenius Medical Care AG 2,010 87,541 Fresenius SE 585 32,413 K&S AG 6,735 301,713 Kloeckner & Company SE 1,722 21,134 Linde AG 1,666 121,559 Merck KGAA * 424 35,494 Norddeutsche Affinerie AG 1,022 35,136 Puma AG 115 19,580 Q-Cells AG * 932 31,083 RWE AG 673 56,501 Salzgitter AG 456 31,482 SAP AG 25,104 856,052 SGL Carbon AG * 4,092 106,265 Solarworld AG 1,627 28,981 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Germany (continued) Stada Arzneimittel AG 1,463 $ 39,517 2,400,863 Greece - 0.43% Alpha Bank A.E. 1,263 12,913 Bank of Piraeus SA 935 9,224 Coca-Cola Hellenic Bottling Company SA 1,948 30,194 National Bank of Greece SA 3,522 67,778 OPAP SA 2,288 56,666 176,775 Hong Kong - 1.43% CLP Holdings, Ltd. 21,000 149,496 Esprit Holdings, Ltd. 16,300 77,306 Hang Seng Bank, Ltd. 8,400 107,813 Hong Kong & China Gas Company, Ltd. 38,500 68,994 Hong Kong Electric Holdings, Ltd. 14,500 81,764 Hong Kong Exchange & Clearing, Ltd. 4,500 35,683 Li & Fung, Ltd. 12,000 22,105 Sun Hung Kai Properties, Ltd. 3,000 23,944 Swire Pacific, Ltd., Class A 3,500 23,572 590,677 Ireland - 0.10% CRH PLC 1,844 40,371 Italy - 0.15% A2A SpA 2,952 5,171 Eni SpA 1,376 31,232 Intesa Sanpaolo SpA 8,447 25,442 Terna SpA 217 645 62,490 Japan - 19.07% Aisin Seiki Company 2,600 34,508 Asahi Breweries, Ltd. 2,500 43,751 Astellas Pharmaceuticals, Inc. 4,900 200,550 Bridgestone Corp. 2,200 36,993 Canon, Inc. 12,300 371,162 Central Japan Railway Company, Ltd. 17 144,090 Daiichi Sankyo Company, Ltd. 5,700 116,869 Daikin Industries, Ltd. 3,800 100,234 Dena Company, Ltd. 13 32,158 East Japan Railway Company 14 108,295 Eisai Company, Ltd. 3,700 125,764 Fanuc, Ltd. 1,500 92,624 Fast Retailing Company, Ltd. 2,500 286,581 Fujitsu, Ltd. 7,000 30,377 Hisamitsu Pharmaceutical Company, Inc. 2,000 80,603 Hitachi Metals, Ltd. 3,000 17,905 Honda Motor Company, Ltd. 9,800 219,438 Hoya Corp. 4,200 60,425 Inpex Holdings, Inc. 17 108,923 Japan Tobacco, Inc. 27 99,347 JFE Holdings, Inc. 700 17,037 JGC Corp. 5,000 58,085 Kao Corp. 10,000 286,497 Keyence Corp. 800 132,963 Konica Minolta Holdings, Inc. 1,500 11,055 International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Kurita Water Industries, Ltd. 1,900 $ 45,068 Lawson, Inc. 1,600 80,088 Marubeni Corp. 18,000 63,160 Matsushita Electric Industrial Company, Ltd. 37,000 449,287 Mazda Motor Corp. 19,000 32,830 Mitsubishi Corp. 23,300 289,839 Mitsubishi Estate Company, Ltd. 3,000 44,752 Mitsubishi Heavy Industries, Ltd. 35,000 142,676 Mitsui Fudosan Company, Ltd. 2,000 30,836 Mitsui O.S.K. Lines, Ltd. 4,000 21,299 Mitsui Trust Holdings, Inc. 5,000 18,741 Mizuho Financial Group, Inc. 3 7,965 Murata Manufacturing Company, Ltd. 1,400 48,329 Nidec Corp. 700 35,009 Nikon Corp. 4,000 45,263 Nintendo Company, Ltd. 900 279,799 Nippon Electric Glass Company, Ltd. 6,000 34,342 Nippon Yusen Kabushiki Kaisha 8,000 43,530 Nissha Printing Company, Ltd. 900 41,930 Nitori Company, Ltd. 600 42,650 Nitto Denko Corp. 2,800 46,970 NTT Data Corp. 11 39,664 NTT DoCoMo, Inc. 89 148,873 Oji Paper Company, Ltd. 8,000 38,676 Olympus Optical Company, Ltd. 2,000 41,577 ORIX Corp. 280 17,448 Osaka Gas Company, Ltd. 3,000 11,422 Rakuten, Inc. 141 77,295 Resona Holdings, Inc. 47 65,747 Rohm Company, Ltd. 500 23,858 SANKYO Company, Ltd. 1,400 76,672 SBI Holdings, Inc. 56 8,759 Secom Company, Ltd. 1,400 65,163 SEGA SAMMY HOLDINGS, Inc. 3,000 28,978 Seven & I Holdings Company, Ltd. 14,100 398,756 Shimamura Company, Ltd. 500 38,359 Shin-Etsu Chemical Company, Ltd. 6,700 256,342 Shionogi & Company, Ltd. 7,000 152,919 Shiseido Company, Ltd. 5,000 93,123 SOFTBANK Corp. 3,900 53,315 Sojitz Holdings Corp. 13,400 20,490 Sumco Corp. 900 8,730 Sumitomo Metal Industries, Ltd. 38,000 97,849 Takeda Pharmaceutical Company, Ltd. 11,000 533,815 Terumo Corp. 4,000 185,230 The Japan Steel Works, Ltd. 4,000 41,225 The Tokyo Electric Power Company, Ltd. 6,000 178,539 Tokio Marine Holdings, Inc. 1,300 31,463 Tokyo Electron, Ltd. 900 24,538 Toshiba Corp. 13,000 47,620 Toyota Motor Corp. 1,000 32,054 Toyota Tsusho Corp. 1,000 9,497 Trend Micro, Inc. 3,500 102,124 UNI Charm Corp. 900 62,039 Yahoo Japan Corp. 473 154,103 The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Japan (continued) Yamada Denki Company, Ltd. 1,030 $ 53,409 7,880,268 Luxembourg - 1.18% ArcelorMittal (a) 20,194 486,531 Netherlands - 1.72% DSM NV 3,132 72,618 Fugro NV 1,192 37,979 Heineken NV 2,664 73,505 Koninklijke (Royal) KPN NV 9,666 133,506 Koninklijke Boskalis Westinster NV 874 25,008 Reed Elsevier NV 3,920 46,348 TNT Post Group NV 1,112 23,297 Unilever NV 11,746 274,210 Wolters Kluwer NV 1,439 24,374 710,845 Norway - 0.54% Statoil ASA 9,850 167,108 Telenor ASA 2,400 13,059 Yara International ASA 2,540 42,303 222,470 Portugal - 0.07% Portugal Telecom, SGPS, SA 4,181 31,064 Singapore - 0.78% Keppel Corp., Ltd. 5,000 14,009 Keppel Land, Ltd. 12,000 10,952 SembCorp Industries, Ltd. 20,000 29,438 SembCorp Marine, Ltd. 31,000 33,045 Singapore Exchange, Ltd. 7,000 22,901 Singapore Press Holdings, Ltd. 13,000 30,616 Singapore Telecommunications, Ltd. 107,000 181,394 322,355 Spain - 3.07% Banco Bilbao Vizcaya Argentaria SA 2,583 26,808 Corporacion Mapfre SA 19,351 61,031 Gas Natural SDG SA 769 21,329 Grifols SA 3,614 62,397 Iberdrola SA 3,312 24,590 Industria de Diseno Textil SA 2,341 78,650 Mapfre SA * 496 1,557 Red Electrica De Espana 1,463 64,804 Telefonica SA 42,669 864,749 Union Fenosa SA 2,907 63,376 1,269,291 Sweden - 0.74% Hennes & Mauritz AB, B shares 7,386 272,565 Lundin Petroleum AB, Series A * 3,600 17,556 Sandvik AB 2,500 14,718 304,839 Switzerland - 13.93% ABB, Ltd. * 10,010 129,755 Actelion, Ltd. * 1,566 70,557 Credit Suisse Group AG 947 27,754 Geberit AG, ADR 693 63,793 International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Switzerland (continued) Lonza Group AG 675 $ 55,666 Nestle SA 44,982 1,629,148 Novartis AG 39,039 1,821,724 Roche Holdings AG - Genusschein 8,037 1,125,938 Societe Generale de Surveillance Holdings AG 110 93,636 Swatch Group AG, BR shares 193 22,806 Swisscom AG 127 36,373 Syngenta AG 2,418 434,684 Synthes AG 2,133 247,157 5,758,991 United Kingdom - 21.18% 3i Group PLC 3,590 22,833 Anglo American PLC 2,317 55,161 AstraZeneca Group PLC 15,849 597,603 Autonomy Corp. PLC * 4,738 68,232 BAE Systems PLC 10,007 54,785 BG Group PLC 104,838 1,496,193 BHP Billiton PLC 4,495 81,338 British American Tobacco PLC 16,325 427,358 British Energy Group PLC 18,391 212,036 British Sky Broadcasting Group PLC 10,118 68,497 Burberry Group PLC 9,004 28,591 Cadbury PLC 10,884 92,166 Cairn Energy PLC * 879 22,975 Capita Group PLC 13,794 148,125 Centrica PLC 19,165 70,003 Cobham PLC 12,309 33,715 Compagnie Financiere Richemont SA 5,640 97,933 Diageo PLC 39,602 552,183 Drax Group PLC 7,323 68,996 Enterprise Inns PLC 3,027 3,124 Game Group PLC 11,844 28,602 GlaxoSmithKline PLC 114,137 1,974,123 HSBC Holdings PLC 10,588 115,510 ICAP PLC 4,136 18,735 Imperial Tobacco Group PLC 4,714 117,684 Kazakhmys PLC 391 1,564 Man Group PLC, ADR 12,507 48,706 Marks & Spencer Group PLC 3,497 12,211 Michael Page International PLC 6,669 22,057 Next Group PLC 3,203 54,863 Petrofac, Ltd. 7,887 41,183 Prudential PLC 4,409 23,114 Reckitt Benckiser PLC 13,678 581,445 Reed Elsevier PLC 13,417 111,639 Rio Tinto PLC 12,041 299,500 Royal Dutch Shell PLC, A Shares 1,966 52,809 Scottish & Southern Energy PLC 5,595 95,188 Shire, Ltd. 3,051 42,048 Smith & Nephew PLC 10,653 79,679 Smiths Group PLC 4,962 64,110 Tesco PLC 11,304 51,531 The Sage Group PLC 12,288 31,530 Thomson Reuters PLC 3,107 62,426 Travis Perkins PLC 2,014 8,391 Tullow Oil PLC 13,735 110,815 The accompanying notes are an integral part of the financial statements. 3 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) International Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) United Kingdom (continued) Unilever PLC 2,631 $ 60,413 Vedanta Resources PLC 777 7,342 Vodafone Group PLC 130,351 255,678 William Hill PLC 5,045 14,909 Wolseley PLC 2,990 14,074 Xstrata PLC 10,386 149,714 8,753,440 TOTAL COMMON STOCKS (Cost $52,809,012) $ 36,130,351 PREFERRED STOCKS - 0.05% Germany - 0.05% Volkswagen AG (f) 487 19,799 TOTAL PREFERRED STOCKS (Cost $48,666) $ 19,799 RIGHTS - 0.02% Australia - 0.00% CSR, Ltd. (Expiration Date: 12/10/2008) * 4,374 0 Incitec Pivot, Ltd. (Expiration Date: 12/04/2008) * 11,152 1,097 United Kingdom - 0.02% Centrica PLC (Expiration Date: 12/12/2008) * 7,186 8,178 TOTAL RIGHTS (Cost $0) $ 9,275 SHORT TERM INVESTMENTS - 1.14% John Hancock Cash Investment Trust, 1.6231% (c)(g) $ 472,047 $ 472,047 TOTAL SHORT TERM INVESTMENTS (Cost $472,047) $ 472,047 REPURCHASE AGREEMENTS - 8.93% Repurchase Agreement with State Street Corp. dated 11/28/2008 at 0.05% to be repurchased at $3,689,015 on 12/01/2008, collateralized by $3,690,000 Federal National Mortgage Association, 4.875% due 04/15/2009 (valued at $3,763,800, including interest) $ 3,689,000 $ 3,689,000 TOTAL REPURCHASE AGREEMENTS (Cost $3,689,000) $ 3,689,000 Total Investments (International Growth Fund) (Cost $57,018,725) - 97.56% $ Other Assets in Excess of Liabilities - 2.44% TOTAL NET ASSETS - 100.00% $ The portfolio had the following five top industry concentrations as of November 30, 2008 (as a percentage of total net assets): Pharmaceuticals 12.26% Drugs & Health Care 7.96% Food & Beverages 4.90% Chemicals 4.77% Telecommunications Equipment & Services 4.67% Footnotes Percentages are stated as a percent of net assets. Key to Security Abbreviations and Legend ADR - American Depository Receipts GDR - Global Depository Receipts REIT - Real Estate Investment Trust * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (f) Variable Rate Preferred (g) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC, and represents investment of securities lending collateral. The rate shown is the seven-day effective yield at period end. The accompanying notes are an integral part of the financial statements. 4 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $2,464,685 $(48,876) Level 2  Other Significant Observable Inputs 37,855,787 252,388 Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Federal Income Tax Cost At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $57,342,716. Net unrealized depreciation aggregated $17,022,244, of which $156,890 related to appreciated investment securities and $17,179,134 related to depreciated investment securities. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintain the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The Fund had the following open futures contracts at November 30, 2008: UNREALIZED NUMBER OF NOTIONAL APPRECIATION OPEN CONTRACTS CONTRACTS POSITION EXPIRATION AMOUNT (DEPRECIATION) DAX Index Futures 7 Long Dec 2008 1,119,407 $(74,229) FTSE 100 Index Futures 46 Long Dec 2008 2,642,136 10,770 MSCI EAFE Index Futures 3 Long Dec 2008 71,632 (33,015) SPI 200 Index Futures 4 Short Dec 2008 333,581 47,598 Forward Foreign Currency Contracts The Fund may into foreign currency contracts in connection with settling planned purchases or sales of securities, to hedge the currency exposure associated with some or all of a Portfolios securities or as a part of an investment strategy. A foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date. The market value of a foreign currency contract fluctuates with changes in foreign currency exchange rates. Foreign currency contracts are marked to market daily and the change in value is recorded by a Portfolio as an unrealized gain or loss. Realized gains or losses equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed are recorded upon delivery or receipt of the currency. These contracts may involve market risk in excess of the unrealized gain or loss reflected on the Statements of Assets and Liabilities. In addition, a Portfolio could be exposed to risk if the counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar. In connection with these contracts, securities may be identified as collateral in accordance with the terms of the respective contracts. Open forward foreign currency contracts as of November 30, 2008, were as follows: Unrealized Principal Amount Appreciation Currency Covered by Contract Settlement Date (Depreciation) Buys Australian Dollar 473,337 Feb 2009 $4,502 Euro 485,784 Feb 2009 927 Euro 703,059 Feb 2009 6,474 Euro 703,059 Feb 2009 6,229 Japanese Yen 152,008,318 Feb 2009 91,993 Japanese Yen 156,614,631 Feb 2009 93,014 New Zealand Dollar 194,745 Feb 2009 403 Singapore Dollar 394,000 Feb 2009 2,154 Swedish Krona 4,620,882 Feb 2009 (4,515) Swedish Krona 4,760,908 Feb 2009 (6,217) Swedish Krona 4,620,882 Feb 2009 (6,560) Sells Australian Dollar 1,358,959 Feb 2009 $97,704 Canadian Dollar 335,402 Feb 2009 2,685 Canadian Dollar 335,402 Feb 2009 4,400 Canadian Dollar 335,402 Feb 2009 2,727 Canadian Dollar 335,402 Feb 2009 2,453 Hong Kong Dollar 402,362 Feb 2009 (258) Japanese Yen 183,446 Feb 2009 (2,055) Norwegian Krone 257,997 Feb 2009 (2,885) Pound Sterling 996,088 Feb 2009 (12,715) Pound Sterling 996,087 Feb 2009 (14,518) Pound Sterling 743,229 Feb 2009 (19,114) Swiss Franc 325,156 Feb 2009 2,849 Swiss Franc 325,156 Feb 2009 2,711 Foreign currency translation The books and records of the Fund are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Portfolios or other assets of the Portfolio, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) (showing percentage of total net assets) International Allocation Portfolio Shares or Principal Amount Value INVESTMENT COMPANIES - 100.07% JOHN HANCOCK FUNDS - 17.05% Greater China Opportunities (MFC Global Investment Management (U.S.A.) Ltd.) (c)(f) 37,429 $ 425,194 International Classic Value (Pzena Investment Management, LLC) (f) 644,716 3,139,767 3,564,961 JOHN HANCOCK FUNDS II - 64.52% Emerging Markets Value (Dimensional Fund Advisors, Inc.) (f) 290,425 1,463,740 International Opportunities (Marsico Capital Management, LLC) (f) 517,427 4,532,663 International Small Company (Dimensional Fund Advisors, Inc.) (f) 573,894 2,967,033 International Value (Franklin Templeton) (f) 435,653 4,526,433 13,489,869 JOHN HANCOCK FUNDS III - 18.50% International Growth (Grantham, Mayo, Van Otterloo & Company) (f) 269,031 3,868,670 TOTAL INVESTMENT COMPANIES (Cost $40,544,240) $ 20,923,500 Total Investments (International Allocation Portfolio) (Cost $40,544,240) - 100.07% $ Liabilities in Excess of Other Assets - (0.07)% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (f) The underlying fund's subadvisor. The accompanying notes are an integral part of the financial statements. 1 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $20,923,500 - Level 2  Other Significant Observable Inputs - - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Federal income tax cost At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $41,067,624. Net unrealized depreciation aggregated $20,144,124, of which $20,144,124 was related to depreciated investment securities. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Risk associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example there is generally less information available about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) (showing percentage of total net assets) Global Shareholder Yield Fund Shares or Principal Amount Value COMMON STOCKS - 91.89% Australia - 2.37% John Fairfax Holdings, Ltd. (a) 394,117 $ 351,977 Lion Nathan, Ltd. 246,200 1,408,811 Westpac Banking Corp., Ltd. 42,800 506,323 Westpac Banking Corp., Ltd. 95,761 1,114,701 3,381,812 Austria - 0.85% Telekom Austria AG 91,000 1,215,295 Belgium - 2.75% Anheuser-Busch Inbev NV * 63,200 762,808 Belgacom SA 58,620 2,124,893 Inbev NV (a) 63,200 1,040,842 3,928,543 Brazil - 0.88% Redecard SA 110,300 1,264,953 Canada - 1.69% Manitoba Telecom Services, Inc. 46,300 1,493,307 Yellow Pages Income Fund 151,000 925,335 2,418,642 Finland - 1.26% Fortum Corp. Oyj 53,450 1,074,211 Nokia Oyj, SADR 51,100 724,087 1,798,298 France - 5.29% Air Liquide 15,500 1,321,920 France Telecom SA 112,600 2,896,656 Total SA 30,700 1,612,907 Vivendi SA 60,800 1,726,815 7,558,298 Germany - 2.43% BASF SE 57,900 1,846,404 RWE AG 19,400 1,628,720 3,475,124 Ireland - 0.07% Independent News & Media PLC 178,800 104,517 Italy - 3.31% Enel SpA 250,000 1,563,648 Eni SpA, SADR 40,600 1,863,540 Terna SpA 437,400 1,299,168 4,726,356 Malaysia - 0.05% British American Tobacco Malaysia BHD 6,000 74,169 Norway - 0.88% StatoilHydro ASA, SADR 73,800 1,256,076 Philippines - 1.18% Philippine Long Distance Telephone Company, SADR 35,251 1,690,285 Singapore - 0.71% Singapore Press Holdings, Ltd. 433,000 1,019,746 Spain - 1.48% Telefonica SA 104,700 2,121,897 Global Shareholder Yield Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Sweden - 0.70% Swedish Match AB 65,500 $ 998,973 Switzerland - 3.75% Nestle SA 67,600 2,448,322 Swisscom AG 8,100 2,319,838 Transocean, Inc. * 8,900 595,232 5,363,392 Taiwan - 2.35% Chunghwa Telecom Company, Ltd., ADR 89,298 1,396,621 Far EasTone Telecommunications Company, Ltd. 826,981 967,159 Taiwan Semiconductor Manufacturing Company, Ltd., SADR 139,359 996,417 3,360,197 United Kingdom - 10.55% AstraZeneca PLC, SADR (a) 72,900 2,750,517 BP PLC, SADR 23,000 1,119,870 British American Tobacco PLC 53,900 1,411,002 Diageo PLC, SADR 45,800 2,581,746 Imperial Tobacco Group PLC 99,500 2,483,999 National Grid PLC 133,400 1,391,356 Tomkins PLC 635,300 1,074,173 United Utilities Group PLC * 133,963 1,250,937 Vodafone Group PLC 516,600 1,013,290 15,076,890 United States - 49.34% Altria Group, Inc. 124,400 2,000,352 AT&T, Inc. 89,800 2,564,688 Automatic Data Processing, Inc. 21,400 878,684 Avon Products, Inc. 27,200 573,920 Ball Corp. 49,200 1,793,340 Bristol-Myers Squibb Company 57,300 1,186,110 CenturyTel, Inc. 82,200 2,183,232 Chevron Corp. 16,200 1,279,962 ConocoPhillips 30,900 1,622,868 DaVita, Inc. * 17,100 859,275 Diamond Offshore Drilling, Inc. 22,700 1,675,260 Dow Chemical Company 72,900 1,352,295 Duke Energy Corp. 138,800 2,159,728 E.I. Du Pont de Nemours & Company 76,600 1,919,596 Emerson Electric Company 21,800 782,402 Exxon Mobil Corp. 11,200 897,680 Frontier Communications Corp. 172,800 1,506,816 Genuine Parts Company 46,900 1,836,135 Great Plains Energy, Inc. 56,800 1,067,272 Honeywell International, Inc. 38,900 1,083,754 International Flavors & Fragrances, Inc. 26,200 800,148 Johnson & Johnson 27,600 1,616,808 Kinder Morgan Energy Partners LP 20,500 994,045 Kraft Foods, Inc., Class A 32,100 873,441 Lorillard, Inc. 47,800 2,888,554 Magellan Midstream Partners LP 11,300 339,226 McDonald's Corp. 12,600 740,250 Microsoft Corp. 47,100 952,362 New York Community Bancorp, Inc. 61,300 799,965 NiSource, Inc. 55,200 665,160 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) - continued (showing percentage of total net assets) Global Shareholder Yield Fund (continued) Shares or Principal Amount V alue COMMON STOCKS (continued) United States (continued) NSTAR 47,100 $ 1,672,050 Nucor Corp. 31,200 1,113,216 ONEOK Partners LP 13,200 615,516 ONEOK, Inc. 51,600 1,513,944 Packaging Corp. of America 136,500 2,037,945 Paychex, Inc. 26,800 757,368 Philip Morris International, Inc. 51,000 2,150,160 Progress Energy, Inc. 33,300 1,321,677 Reynolds American, Inc. 52,300 2,148,484 Rockwell Collins, Inc. 21,200 722,496 Royal Dutch Shell PLC, ADR 14,600 780,370 SCANA Corp. 44,900 1,560,275 Southern Copper Corp. (a) 101,400 1,395,264 Teco Energy, Inc. 74,900 973,700 The Southern Company 56,900 2,066,608 U.S. Bancorp 34,100 920,018 UST, Inc. 21,900 1,505,625 Ventas, Inc., REIT 46,700 1,073,166 Verizon Communications, Inc. 88,700 2,896,055 Westar Energy, Inc. 59,400 1,201,662 WGL Holdings, Inc. 20,900 754,490 Windstream Corp. 166,500 1,475,190 70,548,607 TOTAL COMMON STOCKS (Cost $175,994,668) $ 131,382,070 SHORT TERM INVESTMENTS - 3.73% John Hancock Cash Investment Trust, 1.6231% (c)(f) $ 5,323,625 $ 5,323,625 TOTAL SHORT TERM INVESTMENTS (Cost $5,323,625) $ 5,323,625 REPURCHASE AGREEMENTS - 6.94% Repurchase Agreement with State Street Corp. dated 11/28/2008 at 0.05% to be repurchased at $9,925,041 on 12/01/2008, collateralized by $10,230,000 Federal National Mortgage Association, 5.50% due 07/14/2028 (valued at $10,127,700, including interest) $ 9,925,000 $ 9,925,000 TOTAL REPURCHASE AGREEMENTS (Cost $9,925,000) $ 9,925,000 Total Investments (Global Shareholder Yield Fund) (Cost $191,243,293) - 102.56% $ Liabilities in Excess of Other Assets - (2.56)% TOTAL NET ASSETS - 100.00% $ The portfolio had the following five top industry concentrations as of November 30, 2008 (as a percentage of total net assets): Telecommunications Equipment & Services 12.56% Tobacco 10.95% Electrical Utilities 7.86% Telephone 7.43% Food & Beverages 5.84% Footnotes Percentages are stated as a percent of net assets. Key to Security Abbreviations and Legend SADR - Sponsored American Depository Receipts * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (f) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC, and represents investment of securities lending collateral. The rate shown is the seven-day effective yield at period end. The accompanying notes are an integral part of the financial statements. 2 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $91,084,102 - Level 2  Other Significant Observable Inputs 55,546,593 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Federal Income Tax Cost At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $191,361,668. Net unrealized depreciation aggregated $44,730,973, of which $983,162 related to appreciated investment securities and $45,714,135 related to depreciated investment securities . Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintain the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Foreign currency translation The books and records of the Fund are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Portfolios or other assets of the Portfolio, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - November 30, 2008 (Unaudited) (showing percentage of total net assets) Classic Value Mega Cap Fund Shares or Principal Amount Value COMMON STOCKS - 98.37% Advertising - 2.97% Omnicom Group, Inc. 5,175 $ 146,401 Aerospace - 7.61% Boeing Company 3,400 144,942 Northrop Grumman Corp. 5,625 230,344 375,286 Banking - 3.97% Bank of America Corp. 12,050 195,813 Biotechnology - 0.87% Amgen, Inc. * 775 43,043 Cable & Television - 0.97% Viacom, Inc., Class B * 3,000 47,760 Cellular Communications - 4.53% Motorola, Inc. 51,875 223,581 Computers & Business Equipment - 2.63% Dell, Inc. * 11,600 129,572 Cosmetics & Toiletries - 1.87% Kimberly-Clark Corp. 1,600 92,464 Electronics - 3.03% Tyco Electronics, Ltd. 9,062 149,342 Energy - 4.21% Sempra Energy 4,450 207,682 Financial Services - 17.77% Capital One Financial Corp. 6,825 234,848 Citigroup, Inc. 23,150 191,914 JPMorgan Chase & Company 4,625 146,428 Morgan Stanley 5,875 86,656 UBS AG * 17,025 216,898 876,744 Food & Beverages - 1.39% Kraft Foods, Inc., Class A 2,525 68,705 Healthcare Products - 3.68% Boston Scientific Corp. * 18,275 112,757 Johnson & Johnson 1,175 68,831 181,588 Healthcare Services - 5.40% Cardinal Health, Inc. 3,675 119,511 WellPoint, Inc. * 4,125 146,850 266,361 Insurance - 10.52% ACE, Ltd. 2,300 120,175 Allstate Corp. 8,125 206,700 Chubb Corp. 1,925 98,868 MetLife, Inc. 3,250 93,470 519,213 International Oil - 3.70% BP PLC, SADR 2,675 130,246 Exxon Mobil Corp. 650 52,097 182,343 Manufacturing - 0.51% Tyco International, Ltd. 1,212 25,331 Classic Value Mega Cap Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Multimedia - 2.66% Time Warner, Inc. 14,525 $ 131,451 Pharmaceuticals - 5.54% Bristol-Myers Squibb Company 4,275 88,493 Merck & Company, Inc. 3,400 90,848 Schering-Plough Corp. 5,600 94,136 273,477 Retail Trade - 7.37% Home Depot, Inc. 4,600 106,306 Kohl's Corp. * 4,725 154,318 Lowe's Companies, Inc. 4,975 102,784 363,408 Software - 3.20% Microsoft Corp. 7,811 157,938 Telecommunications Equipment & Services - 3.97% Alcatel-Lucent, SADR * 91,550 195,917 TOTAL COMMON STOCKS (Cost $6,765,105) $ 4,853,420 REPURCHASE AGREEMENTS - 3.89% Repurchase Agreement with State Street Corp. dated 11/28/2008 at 0.05% to be repurchased at $192,001 on 12/1/2008, collateralized by $190,000 Federal Home Loan Bank, 3.625% due 08/15/2011 (valued at $197,600, including interest) $ 192,000 192,000 TOTAL REPURCHASE AGREEMENTS (Cost $192,000) $ 192,000 Total Investments (Classic Value Mega Cap Fund) (Cost $6,957,105) - 102.26% $ Liabilities in Excess of Other Assets - (2.26)% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. * Non-Income Producing Key to Security Abbreviations and Legend SADR - Sponsored American Depository Receipts The accompanying notes are an integral part of the financial statements. 1 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $4,853,420 - Level 2  Other Significant Observable Inputs 192,000 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Federal Income Tax Cost At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $6,962,738. Net unrealized depreciation aggregated $1,917,318, of which $38,239 related to appreciated investment securities and $1,955,557 related to depreciated investment securities. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrants principal executive and principal accounting officers have concluded, based upon their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) Certifications of principal executive and principal accounting officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Funds III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 23, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 23, 2009
